



























_____________________________________________________________________________










AGREEMENT AND PLAN OF REORGANIZATION




dated as of November 22, 2004

by and among




GLENS FALLS NATIONAL BANK AND TRUST COMPANY,

ARROW FINANCIAL CORPORATION,




429 SARATOGA ROAD CORPORATION,

CAPITAL FINANCIAL GROUP, INC.




and




JOHN WEBER

















1







SMH Draft

3/11/2005 3:59 PM











AGREEMENT AND PLAN OF REORGANIZATION




AGREEMENT AND PLAN OF REORGANIZATION, dated as of _November 22, 2004 (this
Agreement"), by and among GLENS FALLS NATIONAL BANK AND TRUST COMPANY, a
national bank headquartered in Glens Falls, New York ("GFN"); ARROW FINANCIAL
CORPORATION, a New York corporation and parent holding company for GFN ("AFC");
429 SARATOGA ROAD CORPORATION, a New York corporation and wholly owned
subsidiary of GFN ("Newco"); CAPITAL FINANCIAL GROUP, INC., a New York
corporation ("Capital"); and JOHN WEBER, the beneficial owner of all of the
outstanding shares of capital stock of Capital ("Stockholder").

WHEREAS, the Boards of Directors of GFN, AFC, Newco and Capital have each
determined that it is advisable and in the best interest of their respective
shareholders, and Stockholder has determined that it is advisable and in his
best interest, to consummate the acquisition provided for herein (the
"Acquisition"), as a result of which GFN will become the owner of all
outstanding shares of the capital stock of Capital; and

WHEREAS, the Acquisition will be effected by way of a merger (the "Merger") of
Newco, a newly created wholly owned subsidiary of GFN, with and into Capital, as
a result of which Merger (i) Capital will become a wholly owned subsidiary of
GFN, and (ii) Stockholder and any other holder or holders of outstanding shares
of the capital stock of Capital at the time of the Merger will receive in
exchange for such shares (A) shares of the common stock of GFN's parent holding
company, AFC, and (B) the right to receive additional consideration in
subsequent periods in the form of additional shares of stock of AFC, depending
upon the future financial success of Capital; and

WHEREAS, the Boards of Directors of the merging entities in the Merger, Capital
and Newco, have approved the Merger; and

WHEREAS, for U.S. Federal income tax purposes it is intended that the Merger
qualify as a reorganization under the provisions of Section 368(a)(i)(B) of the
Internal Revenue Code of 1986, as amended (the "Code"), and the regulations
promulgated thereunder;

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements herein contained, and
intending to be legally bound hereby, GFN, AFC, Newco, Capital, and Stockholder
hereby agree as follows:





















ARTICLE 1

THE ACQUISITION

Section 1.1.  Structure of the Acquisition; the Merger.  Subject to the terms
and conditions provided for herein and in the other documents and agreements
relating to the transactions provided for herein, GFN will acquire one hundred
percent (100%) of the outstanding stock of Capital (the "Acquisition").  The
Acquisition will be accomplished by way of a merger (the "Merger") of Newco, a
newly formed, wholly owned subsidiary of GFN having no substantial assets, with
and into Capital.  As a result of the Merger, GFN will acquire all of the
outstanding stock of Capital.  The Merger will be effected pursuant to a certain
Plan of Merger between Newco and Capital, and joined in by AFC, in substantially
the form of Exhibit A attached hereto (the "Plan of Merger").  At the Effective
Time of the Merger, as defined in Section 1.2, below, Newco will merge with and
into Capital, with Capital to continue as the surviving corporation in the
Merger and the separate corporate existence of Newco to cease.

Section 1.2.  Effective Time.  The effective time of the Merger ("Effective
Time"), shall be a specific time on a specific date (the "Closing Date"), as
agreed upon by the parties to the Merger, that is not later than 11:59 p.m. on
the thirtieth (30th) business day after satisfaction of the last to be satisfied
of the conditions to effectiveness of the Merger set forth in Section 5.1
hereof.  The Effective Time as thus agreed upon shall be specified in a
Certificate of Merger substantially in the form of Exhibit B attached hereto
(the "Certificate of Merger") to be duly executed and acknowledged by the
parties to the Merger as of the Closing Date and delivered to the Secretary of
State of the State of New York for filing pursuant to Section 904 of the New
York Business Corporation Law (the "NYBCL").  The closing of the Merger shall be
at the offices of GFN, unless another place is agreed to in writing by the
parties to the Merger prior to the Closing Date.  

Section 1.3.  Certificate of Incorporation and Bylaws of Surviving Company.  The
Certificate of Incorporation of Capital as in effect immediately prior to the
Effective Time shall continue as the Certificate of Incorporation of the
surviving company in the Merger at and after the Effective Time,  amended at
such time as provided in Exhibit C attached hereto.  The By-Laws of Capital in
effect immediately prior to the Effective Time shall continue as the By-Laws of
 Capital at and after the Effective Time, amended at such time to read in their
entirety as provided in Exhibit D attached hereto.

Section 1.4.  Directors.  At the Effective Time, the Board of Directors of
Capital shall be reconstituted automatically and without further action on the
part of any party hereto to consist of five (5) members, who shall be those five
(5) individuals listed in Exhibit E attached hereto, consisting of Stockholder
and four (4) additional nominees of GFN (which nominees may be altered at the
sole discretion of GFN at any time prior to the Closing Date).  Each such
director shall hold office thereafter in accordance with the Certificate of
Incorporation and By-Laws of Capital until such director's successor is duly
elected or appointed and qualified.

Section 1.5.  Officers.  At the Effective Time, the officers of Capital shall
automatically become, without further action on the part of any party hereto,
those named individuals holding such offices as are listed on Exhibit F attached
hereto.  Each such officer shall hold office thereafter until such officer's
successor is duly elected or appointed and qualified.

Section 1.6.  Purchase Price; Closing and Post-Closing Payments and Adjustments.

(a)

The total purchase price to be paid by GFN for all of the outstanding shares of
stock of Capital, which GFN will acquire as a result of the Merger, will be (A)
the Closing Consideration, as defined in subsection 1.6(b), below, payable to
the shareholders of Capital on the Closing Date, plus (B) the Adjustment Amount,
as defined in subsection 1.6(c), below, payable to the former shareholder or
shareholders of Capital after the Closing Date, below, plus (C) the Post-Closing
Consideration, if any, as defined in subsection 1.6(d), below, payable to the
former shareholder or shareholders of Capital after the Closing Date.

(b)

The "Closing Consideration" payable to the shareholder or shareholders of
Capital upon consummation of the Merger shall equal One Million Nine Hundred
Eight Thousand Twenty-Seven Dollars ($1,908,027), which shall be payable in
shares of the common stock, par value $1.00 per share, of AFC ("AFC Common
Stock"), in accordance with the provisions of subsection 1.6(e) below and the
terms and conditions set forth elsewhere in this Agreement and in the Plan of
Merger.   

(c)

The "Adjustment Amount" payable to former shareholder or shareholders of Capital
after the Closing Date shall equal the Balance Sheet Value of Capital as of the
close of business on the Closing Date, defined as provided in Exhibit G attached
hereto.  As soon as practicable after the Closing Date, GFN and Capital will
calculate in good faith and agree upon the dollar amount of such Balance Sheet
Value, in accordance with the terms set forth in said Exhibit G, and thereafter
such amount shall be paid to the former shareholder or shareholders of Capital
who received Closing Consideration as of the Closing Date, in amounts, if there
is more than one such shareholder, in direct proportion to their receipt of such
Closing Consideration.  The Adjustment Amount shall be in the form of shares of
AFC Common Stock, valued at the same AFC Stock Value used in calculating the
number of shares distributable to such shareholder or shareholders as Closing
Consideration pursuant to subsection 1.6(e) below, plus cash in lieu of any
fractional shares of AFC Stock otherwise payable, calculated in accordance with
subsection 1.7(d), below. The Adjustment Amount shall be deemed by the parties
as an adjustment to the total purchase price paid by GFN in the Merger.  

(d)

The "Post-Closing Consideration," if any, payable to the former shareholders of
Capital or their successors in periods following the Closing Date shall be in
such amounts and payable at such times as is provided in a certain Post-Closing
Payment Agreement, dated the date hereof, by and among GFN, AFC, Newco, Capital,
and Stockholder, attached hereto as Exhibit H, which Post-Closing Payment
Agreement is hereby incorporated by reference into this Agreement and deemed by
the parties hereto to be a part of this Agreement.  Except as specifically
provided otherwise herein, the term "Agreement" as used herein includes such
Post-Closing Payment Agreement.

(e)

At the Effective Time of the Merger, each share of common stock, stated value
$10.00 per share of Capital ("Capital Common Stock") issued and outstanding
immediately prior to the Effective Time (exclusive of any Excluded Shares, as
defined in subsection 1.6(f) below), shall, by virtue of the Merger and without
further action on the part of any party, be converted into and become a number
of fully paid and nonassessable shares of AFC Common Stock equal to one (1.0)
multiplied by the Conversion Ratio, as defined in the ensuing sentence.  For
purposes of this Agreement, the "Conversion Ratio" shall be a number, expressed
in a fraction to the nearest ten-thousandth (four decimal places), equal to "A"
divided by "B, where "A" equals (i) the Closing Consideration, as defined in
subsection 1.6(b), above, divided by the number of shares of Capital Common
Stock issued and outstanding immediately prior to the Effective Time (excluding
any Excluded Shares), and where "B" equals (ii) the AFC Stock Value, as defined
in the ensuing sentence.  For purposes of Section 1.6, the "AFC Stock Value"
shall equal the average daily closing price per share of AFC Common Stock as
reported on the NASDAQ Stock Market ("NASDAQ") reporting system for the ten (10)
consecutive trading days ending on and including the second trading day
preceding the Closing Date, rounded to the nearest one-hundredth (1/100) of a
cent.

(f)

At the Effective Time, each share of Capital Common Stock, if any, held in the
treasury of Capital or held by GFN or any affiliate of GFN immediately prior to
such time (collectively, "Excluded Shares") shall, by virtue of the Merger and
without any further action on the part of any party thereto, be canceled,
retired and cease to exist, and no shares of AFC Common Stock or any other
consideration, including as part of the Post-Closing Consideration or the
Adjustment Amount, shall be delivered with respect thereto.

(g)

At the Effective Time, each outstanding share of the common stock, par value
$100.00 per share, of Newco shall, by virtue of the Merger and without any
action on the part of any party, be converted into and become ten (10) shares of
Capital Common Stock.

Section 1.7.  Exchange of Certificates.

(a)

Promptly after the Effective Time, each holder of record of outstanding shares
of Capital Common Stock (other than Excluded Shares) immediately prior to the
Effective Time (each such, a "Holder"; collectively, the "Holders") shall
receive from AFC's transfer agent ("Exchange Agent"), and the Exchange Agent
shall mail to each Holder the following: (A) a letter of transmittal for use by
such Holder in surrendering to the Exchange Agent the certificate or
certificates ("Certificates") formerly representing the shares of Capital Common
Stock held by such Holder (which letter shall specify that delivery shall be
effected and risk of loss and title to the Certificates shall pass only upon
delivery of the Certificates to the Exchange Agent and shall be in such form and
have such other customary provisions as GFN and Capital may reasonably specify)
and (B) instructions for use in effecting the surrender of the Certificates in
exchange for certificates representing shares of AFC Common Stock.  Upon
surrender of a Certificate for cancellation to the Exchange Agent, together with
such letter of transmittal duly executed, the Holder of such Certificate shall
be entitled to receive in exchange therefor a certificate representing that
number of whole shares of AFC Common Stock into which such Holder's shares of
Capital Common Stock have been converted in the Merger, and, if applicable, a
check representing the cash consideration which such Holder is entitled to
receive in lieu of any fractional share of AFC Common Stock that the Holder
otherwise would have received, pursuant to the provisions of subsection 1.7(d),
below, and the Certificates so surrendered shall forthwith be canceled.  In the
event of a transfer of ownership of shares of Capital Common Stock that is not
registered in the transfer records of Capital on the Closing Date, a certificate
representing the proper number of shares of AFC Common Stock may be issued to
the transferee if the Certificate representing such shares of Capital Common
Stock is presented to the Exchange Agent accompanied by all documents required
to evidence and effect such transfer and by evidence that any applicable stock
transfer taxes have been paid.  Until surrendered as contemplated by this
subsection 1.7(a), each Certificate shall be deemed at any time after the
Effective Time to represent only the right to receive upon surrender thereof (x)
one or more certificates representing the whole shares of AFC Common Stock into
which the shares of Capital Common Stock formerly represented by such
Certificates have been converted at the Effective Time, and cash in lieu of any
fractional share of AFC Common Stock otherwise distributable to such Holder, as
contemplated by this subsection 1.7(a), and (y) the right to receive in
subsequent periods a proportionate share of the Adjustment Amount payable by AFC
to such Holder under Section 1.6(c), above, and a proportionate amount of any
distributions of Post-Closing Consideration payable to such Holder or his or her
successor or successors under the Post-Closing Payment Agreement.

(b)

No dividends or other distributions declared or made after the Closing Date with
respect to AFC Common Stock with a record date after the Closing Date shall be
paid to the Holder of any unsurrendered Certificate with respect to the shares
of AFC Common Stock into which the shares of Capital Common Stock represented
thereby have been converted at the Effective Time, and no cash payment in lieu
of fractional shares of AFC Common Stock shall be paid to any such Holder
pursuant to this Section 1.7, until the Holder of such Certificate shall
surrender such Certificate.  Subject to the effect of applicable laws, following
surrender of any such Certificate there shall be paid to the Holder surrendering
such Certificate without interest (A) the amount of any such cash payable in
lieu of a fractional share of AFC Common Stock not paid to such Holder pursuant
to this Section 1.7 and the amount of such dividends or other distributions not
theretofore paid to such Holder and (B) any other payments payable to such
Holder but not previously paid due solely to such Holder's not having previously
surrendered such Certificate.

(c)

In the event that any Certificate for shares of Capital Common Stock shall have
been lost, stolen or destroyed, the Exchange Agent shall issue in exchange
therefor upon the making of an affidavit of that fact by the Holder thereof,
such shares of AFC Common Stock and cash in lieu of fractional shares, if any,
as may be required pursuant to this Agreement; provided, however, that AFC or
the Exchange Agent may, in its discretion, require the delivery of a suitable
bond or indemnity.

(d)

No fractions of a share of AFC Common Stock shall be issued in the Merger, but
in lieu thereof each Holder otherwise entitled to receive a fraction of a share
of AFC Common Stock by virtue of application of the Conversion Ratio to such
Holder's number of shares of Capital Common Stock shall upon surrender of his or
her Certificate or Certificates be entitled to receive an amount of cash
(without interest) determined by multiplying the AFC Stock Value by the
fractional share interest to such Holder would otherwise be entitled to receive.
 The parties acknowledge that payment of cash consideration in lieu of issuing
fractional shares of AFC Common Stock was not separately bargained for
consideration, but merely represents a mechanical rounding off for purposes of
simplifying the corporate and accounting complexities that would otherwise be
caused by the issuance of fractional shares.

(e)

Notwithstanding anything herein to the contrary, GFN, AFC or the Exchange Agent
may withhold such cash or other consideration otherwise distributable to any
Holder or Holders on or after the Closing Date, including Closing Consideration
and Post-Closing Consideration, as they may reasonably deem necessary to satisfy
their withholding obligations under applicable law, and the withholding of any
such cash or other consideration for such purpose shall be treated as the
payment thereof to the person from whom such amount was withheld for purposes of
determining whether such person received amounts to which such person is
entitled hereunder.  

Section 1.8.  Dissenters and Appraisal Rights.  Holders of shares of Capital
Common Stock will not be entitled to dissenters and appraisal rights in
connection with the Merger, in accordance with Section 910 of the NYBCL.

Section 1.9.  Entire Agreement.  This Agreement, the Plan of Merger and the
Post-Closing Payment Agreement, together with the Exhibits hereto and thereto,
the Seller's Disclosure Schedule and the Buyer's Disclosure Schedule delivered
or to be delivered pursuant hereto, and the instruments and other documents and
agreements referred to herein and therein, (i) shall constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersede all other prior agreements and understandings both written and
oral among the parties with respect to the subject matter hereof and thereof,
and (ii) shall not be assigned by operation of law or otherwise; provided,
however, that Newco may assign any or all of its rights and obligations under
this Agreement or the Plan of Merger to any other subsidiary of GFN, but no such
assignment shall relieve Newco of its obligations hereunder or thereunder if
such assignee does not perform such obligations.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES
OF CAPITAL AND STOCKHOLDER

Each of Capital and Stockholder hereby represents and warrants to each of GFN,
AFC and Newco the following (except where such representation or warranty is
given only by Capital or Stockholder, by specific language to that effect):

Section 2.1.  Organization of Capital.

(a)

Capital is a corporation duly organized, validly existing and in good standing
under the laws of the State of New York, and is qualified or licensed as a
foreign corporation authorized to do business in each other jurisdiction in
which the character or location of the property owned, leased or operated by it
or the nature of the business conducted by it makes such qualification or
licensing necessary.  Capital has all requisite corporate power to own, operate
and lease its assets and to carry on its business as now being conducted.
 Capital has delivered to GFN correct and complete copies of its Certificate of
Incorporation and By-Laws as in effect on the date hereof.

(b)

Except as listed in Section 2.1(b) of the Seller's Disclosure Schedule, Capital
does not own beneficially, directly or indirectly, any shares of any equity
securities or similar interests of any person (as defined in Section 8.8).

Section 2.2.  Capitalization of Capital; Ownership of Capital Stock.

(a)

The authorized capital stock of Capital consists of two hundred (200) shares,
all of which are shares of common stock having no par value and a stated value
of $10.00 per share  (Capital Common Stock), one hundred (100) shares of Capital
Common Stock are issued and outstanding as of the date hereof.  Capital has no
shares of preferred stock authorized or outstanding.  The shares of Capital
Common Stock issued and outstanding on the date hereof are owned of record by
such person or persons as are listed in Section 2.2 of the Seller's Disclosure
Schedule, and, to the knowledge of Capital and Stockholder, such persons,
together with any other persons listed in Section 2.2 of the Seller's Disclosure
Schedule as the beneficial owners of any outstanding shares of Capital Common
Stock, constitute all persons who own of record or beneficially outstanding
shares of Capital Common Stock as of the date hereof (such persons,
collectively, constituting the "Capital Shareholders").  To the knowledge of
Capital and Stockholder, all Capital Shareholders are residents of the State of
New York.  All of the shares of Capital Common Stock beneficially owned by
Stockholder, whether of record or otherwise, are held by him free and clear of
all Liens (as defined in Section 8.8).  There are no shares of Capital Common
Stock reserved for issuance upon exercise of outstanding stock options,
warrants, rights or otherwise.  All of the outstanding shares of Capital Common
Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights and were issued in conformity with
applicable laws.  No shares of Capital Common Stock are or at the Effective Time
will be held as treasury shares.  No legend or other reference to any purported
Lien (as defined in Section 8.8) appears upon any certificate representing
shares of Capital Common Stock.

(b)

Capital does not have and is not bound by any outstanding subscriptions,
options, warrants, calls, commitments or agreements of any character calling for
the purchase or issuance of any shares of Capital Common Stock or any other
equity security of Capital or any securities representing the right to purchase
or otherwise receive any shares of Capital Common Stock or any other equity
security of Capital.  There are no outstanding Contracts (as defined in Section
8.8) of Capital to repurchase, redeem or otherwise acquire any equity securities
of Capital.

(c)

Stockholder is the record and beneficial owner of that number of shares of
Capital Common Stock set forth as owned of record or beneficially by Stockholder
in Section 2.2 of the Seller's Disclosure Schedule attached hereto, and
possesses sole voting power with respect to a sufficient number of shares of
Capital Common Stock such that the vote of Stockholder "FOR" the Acquisition,
the Merger and the transactions provided for under this Agreement, the Plan of
Merger and the Post-Closing Payment Agreement with respect to such number of
shares, in and of itself, will ensure that all required approvals of the
foregoing by the shareholders of Capital under applicable corporate law, the
Certificate of Incorporation and By-Laws of Capital and all other agreements and
instruments applicable to shareholders of Capital as a group have been obtained.

Section 2.3.  Authorization.  Capital has full corporate power and authority to
execute, deliver and perform this Agreement, the Plan of Merger and the
Certificate of Merger, and to consummate the transactions contemplated hereby
and thereby.  Stockholder has the right, capacity and all requisite authority to
execute, deliver and perform this Agreement on his own behalf, and to consummate
the transactions contemplated hereby.  The execution, delivery and performance
of this Agreement, the Plan of Merger, the Certificate of Merger and all other
documents and agreements to be delivered pursuant hereto and thereto and the
consummation of the transactions contemplated hereby and thereby have been duly
and validly approved and authorized by the Board of Directors of Capital,  and
assuming approval of the Plan of Merger and the Merger by the shareholders of
Capital, no other corporate proceedings on the part of Capital or its
shareholders are necessary to authorize this Agreement, the Plan of Merger, the
Certificate of Merger or any related documents or agreements or to consummate
the transactions contemplated hereby or thereby.  This Agreement and the Plan of
Merger have been, and the Certificate of Merger when executed on the Closing
Date will be duly and validly executed and delivered by Capital and this
Agreement has been duly and validly executed and delivered by Stockholder.  This
Agreement constitutes a legal, valid and binding agreement of each of Capital
and Stockholder, enforceable in accordance with its terms; the Plan of Merger
constitutes a legal, valid and binding agreement of Capital, enforceable in
accordance with its terms; and the Certificate of Merger when executed on the
Closing Date will constitute a legal, valid and binding agreement of Capital
enforceable in accordance with its terms.

Section 2.4.  Financial Statements.  Capital has delivered to GFN an interim
unaudited balance sheet for Capital as of August 31, 2004 (the "Unaudited
Balance Sheet"), and an unaudited income statement of Capital for the fiscal
year ended August 31, 2004 (the "Unaudited Income Statement"), in each case
prepared by Capital for GFN specifically in connection with the Acquisition
(collectively, the Unaudited Balance Sheet and the Unaudited Income Statement
are referred to as the "Unaudited Financial Statements"; August 31, 2004 is
referred to as the “Balance Sheet Date”).  The Unaudited Balance Sheet fairly
presents the financial condition of Capital on the date thereof and the
Unaudited Income Statement fairly presents the results of operations of the
Company for the period covered thereby.  The Unaudited Financial Statements have
been prepared in all material respects in accordance with United States
generally accepted accounting principles consistently applied and maintained
throughout the periods indicated and fairly present in all material respects the
financial condition of Capital at the date and the results of operations of
Capital for the period covered thereby, in each case in conformity with United
States generally accepted accounting principles.  There has been no material
change in Capital's accounting policies since the Balance Sheet Date.

Section 2.5.  Consents and Approvals; No Violations.  To the knowledge of
Capital and Stockholder, except for (a) the filing of a regulatory notice with
the Office of the Comptroller of the Currency (the "OCC") under the National
Bank Act relating to the Acquisition (the "OCC Notice"), (b) the filing and
recordation of the Certificate of Merger with the Secretary of State of the
State of New York as required by the NYBCL, (c) the filing of a notice regarding
the change in ownership of Capital with the New York State Insurance Department
(the "Insurance Department Notice"), (d) approval of the quotation of the shares
of AFC Common Stock to be issued in connection with the Acquisition on the
NASDAQ Stock Market, and (e) such consents and approvals, if any, as may be
required under applicable requirements of the Securities Act of 1933, as amended
(the "Securities Act"), the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), or state securities ("blue sky") laws (collectively, (a)
through (e) are sometimes referred to herein as the "Required Regulatory Filings
and Approvals"), no filing with or notice to and no permit, authorization,
consent or approval of any United States (federal or state) or foreign court or
tribunal, or administrative, governmental or regulatory body, agency or
authority (any such, a "Governmental Entity") is necessary in connection with
the execution and delivery by Capital or Stockholder of this Agreement or by
Capital of the Plan of Merger or in connection with the consummation by Capital
and Stockholder of the transactions contemplated hereby or thereby.  Neither the
execution, delivery and performance by Capital and Stockholder of this Agreement
and by Capital of the Plan of Merger nor the consummation by Capital and
Stockholder of the transactions contemplated hereby or thereby will (i) conflict
with or result in a breach of any provision of the Certificate of Incorporation
or By-Laws of Capital; (ii) result in a violation or breach of or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, amendment, cancellation or acceleration or Lien) under
any of the terms, conditions or provisions of any Material Capital Contract (as
defined in Section 2.14(a), below); (iii) to the knowledge of Capital or
Stockholder, result in a violation or breach of or constitute (with or without
due notice or lapse of time or both) a default (or give rise to any right of
termination, amendment, cancellation or acceleration or Lien) under any of the
terms, conditions or provisions of any Contract (that is not a Material Capital
Contract) to which Capital is a party or by which it or its properties or assets
are bound; or (iv) violate any order, writ, injunction, decree, law, statute,
rule or regulation applicable to Capital or any of its properties or assets or
to Stockholder in his capacity as an officer or employee of Capital.

Section 2.6.  No Default.  Capital is not in material breach, default or
violation (and no event has occurred that with notice or the lapse of time, or
both, would constitute a material breach, default or violation) of any term,
condition or provision of its Certificate of Incorporation or By-Laws; and
neither Capital nor Stockholder is in material breach, default or violation (and
no event has occurred that with notice or the lapse of time, or both, would
constitute a material breach, default or violation of any term, condition or
provision of (i) any Material Capital Contract, (ii) any other Contract to which
Capital is now a party or by which it or its properties or assets may be bound;
or (iii) any order, writ, injunction, decree, law, statute, rule or regulation
applicable to Capital or any of its properties or assets or to Stockholder in
his capacity as an officer or employee of Capital.

Section 2.7.  No Undisclosed Liabilities; Absence of Material Adverse Changes.
 Capital does not have any liabilities or obligations of any nature, whether or
not accrued, contingent or otherwise that would be required by United States
generally accepted accounting principles to be reflected on a consolidated
balance sheet of Capital (including the notes thereto), other than liabilities
and obligations incurred since the Balance Sheet Date in the ordinary course of
business consistent with past practices.  Since the Balance Sheet Date, (i)
Capital has conducted its business only in the ordinary course; (ii) there has
not been any declaration, setting aside or payment of any dividend or other
distribution in cash, stock or property in respect of Capital's capital stock;
(iii) there has not been any action by Capital that, if taken during the period
from the date of this Agreement through the Effective Time would constitute a
breach of Section 4.1; and (iv) except as required by United States generally
accepted accounting principles, there has not been any change by Capital in
accounting principles, practices or methods.  Since the Balance Sheet Date,
there has not been any change, event or condition (whether or not covered by
insurance) that has resulted in, or might reasonably be expected to result in, a
Material Adverse Effect (as defined in Section 8.8) on Capital.  

Section 2.8.  Litigation.  Except as set forth in Section 2.8 of the Seller's
Disclosure Schedule, (a) there are no suits, claims, actions, proceedings or
investigations, whether civil, criminal, administrative or regulatory, pending
or, to the knowledge of Capital or Stockholder, threatened against Capital or
any of its properties or assets or against Stockholder in his capacity as an
officer or employee of Capital that, if decided adversely to Capital or
Stockholder, would, individually, or in the aggregate (i) result in any charge,
assessment, levy, fine or other liability being imposed upon or incurred by
Capital or Stockholder exceeding Ten Thousand Dollars ($10,000), or (ii)
adversely affect in any material respect the ability of Capital or Stockholder
to engage the business currently engaged in by Capital or by Stockholder as an
officer and employee of Capital (either such, a "Significant Penalty"); and (b)
neither Capital nor Stockholder is subject to any outstanding order, writ,
injunction or decree of any court, regulatory authority or agency, or other
Governmental Entity that would, individually or in the aggregate, result in any
Significant Penalty.

Section 2.9.  Compliance with Applicable Law.  

(a)

Capital, Stockholder and the other employees of Capital hold all permits,
licenses, variances, exemptions, orders and approvals of all Governmental
Entities (as defined in Section 2.5) necessary for the lawful conduct of the
business of Capital as now being conducted by it, including, but not limited to,
all insurance licenses required by New York State law (collectively, the
"Regulatory Licenses").  Capital, Stockholder and the other employees of Capital
are in compliance with the terms of the Regulatory Licenses.  The consummation
of the transactions contemplated hereunder and the operation of the business of
Capital after such consummation in the manner in which it is currently operated
will not require the issuance or re-issuance of any license to Capital by any
Governmental Entity, or the filing of a notice with any such Governmental
Entity, other than the filing of the Insurance Department Notice.

(b)

The business of Capital is being conducted in material compliance with all
applicable laws, ordinances and regulations of the United States, political
subdivisions thereof, foreign countries, and Governmental Entities.  No
investigation or review by any Governmental Entity with respect to Capital or
Stockholder in his capacity as an officer or employee of Capital is pending nor,
to the knowledge of Capital and Stockholder, has any Governmental Entity
indicated an intention to initiate any such.

Section 2.10.  Employee Benefit Plans; Labor Matters.

(a)

Section 2.10(a) of the Seller's Disclosure Schedule lists (i) all current
employee benefit plans (as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended ("ERISA")), (ii) all current bonus,
stock option, stock purchase, incentive, deferred compensation, supplemental
retirement, health, life, or disability insurance, dependent care, severance and
other similar fringe or employee benefit plans, programs or arrangements, and
(iii) all current employment or executive compensation or severance agreements,
written or otherwise, maintained or contributed to for the benefit of or
relating to any employee or former employee, in each case, of, maintained by or
for the benefit of, Capital or any trade or business (whether or not
incorporated) that is a member of a controlled group including Capital or that
is under common control with Capital within the meaning of Section 414 of the
Code (an "ERISA Affiliate"), to the extent that Capital or any ERISA Affiliate
currently has or may incur liability for payments or benefits thereunder, as
well as each plan with respect to which Capital or an ERISA Affiliate could
incur liability under Section 4069 (if such plan has been or were terminated) or
Section 4212(c) of ERISA (together, the "Employee Plans").  

(b)

With respect to each Employee Plan, no event has occurred, and there exists no
condition or set of circumstances as a result of which Capital or an ERISA
Affiliate could, directly, or indirectly, be subject to any liability under
ERISA, the Code or any other applicable law, including applicable laws of
foreign jurisdictions, if any, except liability for benefits claims and funding
obligations payable in the ordinary course.

(c)

Except as otherwise provided in Section 4.9, there will be no payment, accrual
of additional benefits, acceleration of payments or vesting of any benefit under
any Employee Plan or any other agreement or arrangement to which Capital or any
ERISA Affiliate is a party, and no employee, officer or director of Capital or
any ERISA Affiliate will become entitled to severance, termination allowance or
similar payments, solely by reason of entering into or in connection with the
transactions contemplated by this Agreement.

(d)

No Employee Plan that is a welfare benefit plan within the meaning of Section
3(1) of ERISA provides benefits to former employees of Capital or any ERISA
Affiliate other than as required by Section 4980B of the Code ("COBRA") or
similar state laws.  Capital and any ERISA Affiliates have complied in all
material respects with the provisions of Part 6 of Title I of ERISA and Sections
4980B, 9801, 9802, 9811 and 9812 of the Code.

(e)

With respect to each master and prototype tax-qualified retirement plan ("M&P
Plan") sponsored or maintained by Capital and/or any ERISA Affiliate, Capital
and any such ERISA Affiliate has, on or before the end of the 2001 plan year or
such later date as permitted pursuant to applicable IRS pronouncements, either
adopted or certified in writing its intent to adopt the required GUST amendments
to each such M&P Plan, and to the knowledge of Capital, an application for a
GUST opinion letter for each such M&P Plan was filed with the IRS by the M&P
Plan sponsor on or before December 31, 2000.  Capital and each ERISA Affiliate
has adopted or shall also adopt the GUST-approved M&P Plan by the deadline
specified in IRS Announcement 2001-104 or subsequent IRS guidance.  For purposes
hereof, "GUST" means the statutes referenced in IRS Announcement 2001-104.  With
respect to any individually designed tax-qualified retirement plans sponsored or
maintained by Capital or any ERISA Affiliate, Capital and each such ERISA
Affiliate has adopted the required GUST amendments and submitted the plan to the
IRS on or before February 28, 2002 or such later date as permitted by applicable
IRS pronouncements for a favorable determination letter as to its tax qualified
status.

Section 2.11.  Environmental Laws and Regulations.

(a)

Capital represents the following:  (i) No written notice, notification, demand,
request for information, citation, summons, complaint or order has been received
by, and no action, claim, suit, proceeding or review or, to the knowledge of
Capital or Stockholder, investigation is pending or, to the knowledge of Capital
or Stockholder, threatened by any person against, Capital with respect to any
matters relating to or arising out of any Environmental Law (hereinafter
defined); (ii) Capital is in compliance with all Environmental Laws, which
compliance includes the possession by Capital of all material permits required
under applicable Environmental Laws and compliance with the terms and conditions
thereof; (iii) to the knowledge of Capital or Stockholder, there has been no
disposal, release or threatened release of any Hazardous Substance (hereinafter
defined) by Capital on, under, in, from or about any property currently or
formerly owned or operated by Capital, or otherwise related to the operations of
Capital, that has resulted or could reasonably be expected to result in any
Environmental Claim (hereinafter defined) against Capital; (iv) Capital has not
entered into or agreed to and is not subject to any consent decree, order or
settlement or other agreement in any judicial, administrative, arbitral or other
similar forum relating to its compliance with or liability under any
Environmental Law; and (v) Capital has not assumed or retained by contract or
otherwise any liabilities of any kind, fixed or contingent, known or unknown,
under any applicable Environmental Law (including, but not limited to, any
liability from the disposition of any of its real property).

(b)

For purposes of this Agreement, the term "Environmental Laws" means federal,
state, local and foreign statutes, laws, judicial decisions, regulations,
ordinances, rules, judgments, orders, codes, injunctions, permits and
governmental agreements relating to human health and the environment, including,
but not limited to, Hazardous Substances; the term "Hazardous Substance" means
all substances, materials or wastes that are listed, classified or regulated
pursuant to any Environmental Law or which may be the subject of regulatory
action by any Governmental Entity pursuant to any Environmental Law including,
but not limited to, (i) petroleum, asbestos or polychlorinated biphenyls and
(ii) in the United States, all substances defined as Hazardous Substances, Oils,
Pollutants or Contaminants in the National Oil and Hazardous Substances
Pollution Contingency Plan, 40 C.F.R. 300.5; and the term "Environmental Claim"
means any claim, violation, or liability, by any person relating to liability or
potential liability (including liability or potential liability for enforcement,
investigatory costs, cleanup costs, governmental response costs, natural
resource damages, property damage, personal injury, fines or penalties) arising
out of, based on or resulting from (i) the presence, discharge, emission,
release or threatened release of any Hazardous Substance at any location and any
exposure of persons to such Hazardous Substance at any location,
(ii) circumstances forming the basis of any violation or alleged violation of
any Environmental Laws or permits, or (iii) otherwise relating to obligations or
liabilities under any Environmental Law.

Section 2.12.  Taxes.

(a)

Tax Definitions.  For purposes of this Agreement:

(i)

"Tax" (including "Taxes") means (A) all federal, state, local, foreign and other
taxes (including but not limited to withholding taxes) and other governmental
assessments, fees, duties or charges of any kind or nature whatsoever, together
with any interest and any penalties, additions to tax or additional amounts with
respect thereto, (B) any liability for payment of amounts described in clause
(A) whether as a result of transferee or successor liability, joint and several
liability for being a member of an affiliated, consolidated, combined or unitary
group for any period, or otherwise by operation of law and (C) any liability for
the payment of amounts described in clause (A) or (B) as a result of any tax
sharing, tax indemnity or tax allocation agreement or any other express or
implied agreement to pay or indemnify any other person; and

(ii)

"Tax Return" means any return, declaration, report, statement, information
statement and other document required to be filed with respect to Taxes,
including any claims for refunds of Taxes and any amendments or supplements of
any of the foregoing.

(b)

Tax Matters.  

(i)

Within the times and in the manner prescribed by law, Capital has properly
prepared and filed all Tax Returns required by law and has timely paid all Taxes
due and payable (whether or not shown on any Tax Return).  All such Tax Returns
are true, correct and complete in all material respects and accurately reflect
in all material respects the information pertaining to the tax attributes of
Capital and its subsidiaries (if any), including tax basis in assets and net
operating loss, capital loss and tax credit carryforwards. Capital has complied
in all material respects with all applicable laws relating to Taxes.  

(ii)

Except as described in Section 2.12(b) of the Seller's Disclosure Schedule,
Capital (A) has not filed a consent or agreement pursuant to Section 341(f) of
the Code, (B) is not a party to or bound by any closing agreement, offer in
compromise, gain recognition agreement or any other agreement with any Tax
authority or any Tax indemnity or Tax sharing agreement with any person, (C) has
no present or contingent liabilities for Taxes, other than Taxes incurred in the
ordinary course of business thereof and reflected the Unaudited Balance Sheet
included in the Unaudited Financial Statements or incurred in the ordinary
course of business since the date of the Unaudited Balance Sheet in amounts
consistent with prior years, (D) is not a party to an agreement that could give
rise to an "excess parachute payment" within the meaning of Section 280G of the
Code or to remuneration the deduction for which could be disallowed under
Section 162(m) of the Code, (E) has not issued options or stock purchase rights
(or similar rights) that purported to be governed by Sections 421 or 423 of the
Code that were not so governed when issued, (F) has not ever been a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code, and (G) is not subject to any Lien for Taxes with respect to the
assets of Capital (except for statutory liens for current Taxes not yet
delinquent).

(iii)

Except as described in Section 2.12(b) of the Seller's Disclosure Schedule,
there are no (A) proposed, threatened or actual assessments, audits,
examinations or disputes as to Taxes relating to Capital which remain
unsatisfied, or issues that could result in a deficiency being asserted against
Capital that have been raised orally or in writing by any taxing authority in
connection with a review or audit of any Tax Return or otherwise, (B)
adjustments under Section 481 of the Code or any similar adjustments with
respect to Capital or (C) waivers or extensions of the statute of limitations
with respect to Taxes for which Capital could be held liable following the date
hereof.  

(iv)

There is no basis for the assertion by a taxing authority of a material Tax
deficiency against Capital.  Capital has not been a "distributing corporation"
or a "controlled corporation" in connection with a distribution governed or
intended to be governed by Section 355 of the Code.  

(v)

There is currently no limitation on the utilization of tax attributes of Capital
under Sections 269, 382, 383, 384 or 1502 of the Code (and comparable provisions
of state, local or foreign law).  

(vi)

Capital has not been a member of an affiliated group of corporations, within the
meaning of Section 1504 of the Code, or a member of a combined, consolidated or
unitary group for state, local or foreign Tax purposes, other than an affiliated
group the common parent of which is Capital.

(vii)

Section 2.12(b) of the Seller's Disclosure Schedule identifies the Tax status of
Capital for all years, including (i) whether any such years have been audited or
are currently the subject of an audit, (ii) whether the applicable statute of
limitations for assessment has expired or been extended, and (iii) whether an
extension of time with respect to Capital to file any Tax Return has been
requested.

(viii)

Except as set forth on Section 2.12(b) of the Seller's Disclosure Schedule,
Capital has complied with all applicable laws relating to the withholding of
Taxes (including withholding of Taxes pursuant to Sections 1441 and 1442 of the
Code) and has, within the time and within the manner prescribed by law, withheld
and paid over to the proper taxing authorities all amounts required to be
withheld and paid over under all applicable laws in connection with amounts paid
or owing to any employee, independent contractor, creditor, shareholder or other
third party.

(ix)

Except as set forth on Section 2.12(b) of the Seller's Disclosure Schedule,
Capital will not be required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Effective Time as a result of any:  (A) inter-company
transactions or any excess loss account described in Treasury Regulations under
Code section 1502 (or any corresponding or similar provision of state, local or
foreign income Tax law); (B) installment sale or open transaction disposition
made on or prior to Effective Time; or (C) prepaid amount received on or prior
to the Effective Time.

(x)

Except as set forth on Section 2.12(b) of the Seller's Disclosure Schedule,
Capital has not been at any time a member of any partnership, joint venture or
other arrangement or contract which is treated as a partnership for federal,
state, local or foreign tax purposes or the holder of a beneficial interest in
any trust for any period for which the statute of limitations for any Tax has
not expired.

Section 2.13.  Intellectual Property.

(a)

Intellectual Property Definitions.  As used herein, the term "Intellectual
Property" means all intellectual property rights arising from or associated with
the following, whether protected, created or arising under the laws of the
United States or any other jurisdiction:  (i) trade names, trademarks and
service marks (registered and unregistered), domain names and other Internet
addresses or identifiers, trade dress and similar rights and applications
(including intent to use applications) to register any of the foregoing and
registrations therefor (collectively, "Marks"); (ii) patents and patent
applications, including continuation, divisional, continuation-in-part,
reexamination and reissue patent applications and any patents issuing therefrom,
and rights in respect of utility models or industrial designs (collectively,
"Patents"); (iii) copyrights and registrations and applications therefor
(collectively, "Copyrights"); (iv) non-public know-how, inventions, discoveries,
improvements, concepts, ideas, methods, processes, designs, plans, schematics,
drawings, formulae, technical data, specifications, research and development
information, technology and product roadmaps, data bases and other proprietary
or confidential information (including customer lists, but excluding any
Copyrights or Patents) that may cover or protect any of the foregoing
(collectively, "Trade Secrets") and (v) moral rights, publicity rights and any
other proprietary, intellectual or industrial property rights of any kind or
nature that do not comprise or are not protected by Marks, Patents, Copyrights,
or Trade Secrets.

(b)

Intellectual Property.  Section 2.13 of the Seller's Disclosure Schedule
contains a list of all items of Intellectual Property material to the business
or operations of Capital.  Except as otherwise indicated in Section 2.13 of the
Seller's Disclosure Schedule, Capital owns, or has a valid license to use, such
Intellectual Property in the manner currently used by Capital.  Except as
disclosed in Section 2.13 of the Seller's Disclosure Schedule, there are no
claims pending, or to the knowledge of Capital or Stockholder, threatened, (i)
that Capital is in violation of any Intellectual Property rights of a third
Person, or (ii) that any third Person is in violation of any Intellectual
Property rights of Capital.

Section 2.14.  Contracts.  

(a)

Section 2.14(a) of the Seller's Disclosure Schedule contains a complete and
accurate list of each Contract to which Capital is a party that:

(i)

is executory in whole or in part and involves performance of services by Capital
of an amount or value in excess of $10,000;

(ii)

(A) is executory in whole or in part or was entered into by Capital on or after
the Balance Sheet Date, and (B) was not entered into in the ordinary course of
business, and (C) involves expenditures or receipts by Capital in excess of
$10,000;

(iii)

is a lease, rental or occupancy agreement, license agreement, installment and
conditional sale agreement, or otherwise affects the ownership of, leasing of,
title to, use of or any leasehold or other interest in, any real or personal
property (excluding any personal property leases or installment and conditional
sales agreements having a value per item or aggregate payments of less than
$10,000 and with terms of less than one year);

(iv)

is a collective bargaining agreement or is with or to any labor union or other
employee representative of a group of employees;

(v)

is or forms a joint venture, partnership or similar arrangement or otherwise
involves the sharing of profits, losses, costs or liabilities by Capital with
any other person;

(vi)

in any way purports to restrict the business activity of Capital or limit the
freedom of Capital to engage in any line of business or to compete with any
person;

(vii)

contains a warranty, guaranty, and/or other similar undertaking with respect to
contractual performance extended by Capital;

(viii)

upon and as a direct result of the consummation of the transactions contemplated
by this Agreement and the Plan of Merger, will (either alone or upon the
occurrence of any additional acts or events) result in any payments or benefits
(whether of severance pay or otherwise) becoming due, or the acceleration or
vesting of any rights to any payments of benefits, from Capital; or

(ix)

is with any employee, director or officer of Capital

(any Contract described in (i) through (ix) above to be referred to herein as a
"Material Capital Contract").

(b)

Each Material Capital Contract is in full force and effect and enforceable in
accordance with its terms (subject to bankruptcy, insolvency and other
proceedings at law or in equity relating to the rights of creditors generally).

(c)

Except as set forth in Section 2.14(c) of the Seller's Disclosure Schedule,
Capital has not received written notice of default under any Material Capital
Contract, no default (without regard to any applicable grace or cure period) has
occurred under any Material Capital Contract on the part of Capital, or, to the
knowledge of Capital or Stockholder, on the part of any other party thereto, nor
has any event occurred which with the giving of notice or the lapse of time, or
both, would constitute any default on the part of Capital under any Material
Capital Contract, nor to the knowledge of Capital or Stockholder, has any event
occurred which with the giving of notice or lapse of time, or both, would
constitute any default on the part of any other party to any Material Capital
Contract.

(d)

Except as set forth in Section 2.14(d) of the Seller's Disclosure Schedule, no
consent or approval of any party to any of the Material Capital Contracts is
required for the execution, delivery or performance by Capital or Stockholder of
this Agreement or by Capital of the Plan of Merger or for the consummation of
the transactions contemplated hereby or thereby.

Section 2.15.  Title to Properties; Absence of Liens and Encumbrances.

(a)

Except as disclosed in Section 2.15(a) of the Seller's Disclosure Schedule,
Capital has good and valid title to all of its properties and assets reflected
on the Unaudited Financial Statements, or, in the case of leased properties and
assets, valid leasehold interests in such properties and assets, in each case
free and clear of all Liens except for:  (i) Liens reflected on the Unaudited
Financial Statements, (ii) Liens consisting of zoning or planning restrictions,
easements, permits and other restrictions or limitations on the use of real
property or irregularities in title thereto which do not materially detract from
the value of, or materially impair the use of, such property as it is presently
used, (iii) liens for current Taxes, assessments or governmental charges or
levies on property not yet due or which are being contested in good faith and
for which appropriate reserves in accordance with United States generally
accepted accounting principles have been created and (iv) mechanic's,
materialmen's and similar liens arising in the ordinary course of business or by
operation of law.

(b)

Section 2.15(b) of the Seller's Disclosure Schedule sets forth a true, complete
and correct list of all real property owned or leased by Capital.  Capital is in
compliance in all material respects with the terms of all leases for real
property to which it is a party.  Capital is not a party to any lease,
assignment or similar arrangement under which Capital is a lessor, assignor or
otherwise makes available for use by any third party any portion of Capital's
owned or leased real property.

(c)

The facilities, property and equipment owned, leased or otherwise used by
Capital are in a good state of maintenance and repair, free from material
defects and in good operating condition (subject to normal wear and tear) and
suitable for the purposes for which they are presently used.

(d)

All tangible assets which are leased by Capital have been maintained with the
manufacturers' standards and specifications required by each such lease such
that at each such termination of the lease such assets can be returned to their
owner without any further material obligation on the part of Capital with
respect thereto.

Section 2.16.  Off Balance Sheet Liabilities.  Section 2.16 of the Seller's
Disclosure Schedule sets forth a true, complete and correct list, as of the date
hereof, of all transactions, arrangements and other relationships between and/or
among Capital, any of its affiliates, and any special purpose or limited purpose
entity or entities, including limited partnerships and limited liability
companies that are beneficially owned by or were formed at the direction of
Capital or any of its affiliates and are not included on a consolidated basis
with Capital in the Unaudited Financial Statements.

Section 2.17.  Customers.  Section 2.17 of the Seller's Disclosure Schedule sets
forth an accurate and complete list of all business customers of Capital
("Customers") as of the most recent practicable date, for each of whom Capital
is listed on the appropriate records of any insurance company whose insurance
products such Customer has purchased through the services of Capital as the
"agent of record" for such product.  To Capital's knowledge, there has not been
any adverse change in the business relationship, and there has been no material
dispute, between Capital and any of the Customers.

Section 2.18.  Insurance Coverages.  Section 2.18 of the Seller's Disclosure
Schedule sets forth an accurate and complete list of all of the insurance
policies and coverages presently maintained by Capital covering its business,
properties, operations, principals and employees, including without limitation,
general business insurance, director and officer and employment practices
 liability insurance, errors and omissions insurance and property and casualty
insurance.  The list identifies, in the case of each such insurance, the dollar
amount of coverage (in the aggregate and per occurrence); the identity of the
company or companies providing such insurance and reinsurance, if any; the
amount of annual premiums and when payable; the expiration date or dates of the
policies; and the extent and nature of recent claims and whether or not such
claims were or are being contested.  

Section 2.19.  Brokers.  No broker, finder or investment banker is entitled to
any brokerage finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Capital or Stockholder.

Section 2.20.  Stockholder Acquiring AFC Common Stock for Investment Purposes.
 Stockholder is acquiring the shares of AFC Common Stock to be received by
Stockholder in connection with the Merger, including any shares that may be
received by Stockholder as Post-Closing Consideration, solely for the purpose of
investment and not with a view to, or for resale in connection with, any
distribution thereof within the meaning of Section 2(11) of the Securities Act,
other than any such resale by or for the benefit of Stockholder as shall be
exempt from registration under Federal and state securities laws and otherwise
complies with all applicable provisions of Federal and state securities laws.
 This representation by Stockholder shall be superseded in its entirety by the
representations and warranties given by Stockholder at such time as Stockholder
executes and delivers the Investment Letter referenced in Section 4.3(d).  

Section 2.21.  Accuracy of Representations and Warranties.  All representations
and warranties of Capital and Stockholder set forth in this Agreement and in any
other agreement, certificate or document required to be delivered or given by
Capital or Stockholder to GFN, AFC or Newco in connection with the Acquisition,
as updated to the extent required and permitted to be updated, will be true and
correct at the Effective Time with the same force and effect as if made at that
time.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF GFN, AFC AND NEWCO

Each of GFN, AFC and Newco hereby represents and warrants to each of Capital and
Stockholder that:

Section 3.1.  Organization of GFN, AFC and Newco; Corporate Authority.

(a)

Each of AFC and Newco is a corporation duly organized, validly existing and in
good standing under the laws of the State of New York.  AFC is qualified or
licensed as a foreign corporation authorized to do business in each other
jurisdiction where the failure to so qualify could reasonably be expected to
result in a Material Adverse Effect on AFC.  Newco is an inactive, newly
organized corporation formed solely to effect the Merger and Acquisition.  GFN
is a national bank in good standing under the National Bank Act.  Each of GFN,
AFC and Newco has all requisite corporate power to own, operate and lease its
assets and to carry on its business as now being conducted by it.  Each of GFN,
AFC and Newco has delivered to Capital correct and complete copies of its
Certificate of Incorporation or Articles of Association and its By-Laws as in
effect on the date hereof.

(b)

Each of GFN, AFC and Newco has full corporate power and authority to execute,
deliver and perform this Agreement and, if such entity is a party to the Plan of
Merger or the Certificate of Merger, to execute, deliver and perform such plan
or certificate, and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance of this Agreement, the Plan of
Merger, the Certificate of Merger and all other documents and agreements to be
delivered pursuant hereto and thereto and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by the
Boards of Directors of GFN, AFC and Newco, to the extent such entities are
parties thereto, and assuming approval of the Plan of Merger and the Merger by
the shareholders of Newco, no other corporate proceedings on the part of GFN,
AFC Newco or the shareholders of any of them will be necessary to authorize the
Merger, this Agreement, the Plan of Merger, or any related documents or
agreements or to consummate the transactions contemplated hereby and thereby.
This Agreement and the Plan of Merger have been duly and validly executed and
delivered by GFN, AFC and Newco, to the extent such entities are parties
thereto, and the Certificate of Merger when executed on the Closing Date will be
duly and validly executed and delivered by Newco.  This Agreement and the Plan
of Merger constitute legal, valid and binding agreements of GFN, AFC and Newco,
to the extent such entities are parties thereto, each enforceable in accordance
with its terms, and the Certificate of Merger when executed on the Closing Date
will constitute a legal, valid and binding agreement of Newco enforceable in
accordance with its terms, subject in the case of each of the above, to any
applicable bankruptcy, insolvency (including all applicable laws relating to
fraudulent transfers), reorganization, moratorium or similar laws now or
hereafter in effect relating to creditors' rights generally or to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).

Section 3.2.  Capitalization.

(a)

As of June 30, 2004, the authorized capital stock of AFC consisted of (i) Twenty
Million (20,000,000) shares of common stock (AFC Common Stock), of which
9,925,044 shares were then issued and outstanding and an additional 3,161,075
shares were then held in the treasury, and (ii) One Million (1,000,000) shares
of preferred stock, none of which were then issued and outstanding. All of the
outstanding shares of AFC Common Stock on such date were duly authorized and
validly issued and were fully paid and nonassessable and were issued in
conformity with applicable laws.

(b)

The shares of AFC Common Stock are quoted on NASDAQ.

Section 3.3.  SEC Reports; Financial Statements.  AFC has filed all required
forms, reports and documents with the U.S. Securities Exchange Commission
("SEC") required to be filed therewith since January 1, 2004 (the "SEC
Reports"), and each of the SEC Reports complied at the time of filing in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act, as applicable, in each case as in effect on the dates such forms,
reports and documents were filed.  None of the SEC Reports, including any
financial statements or schedules included or incorporated by reference therein,
contained when filed any untrue statement of a material fact or omitted to state
a material fact required to be stated or incorporated by reference therein or
necessary in order to make the statements therein in light of the circumstances
under which they were made not misleading, except to the extent any such
statement or omission may have been superseded by statements or omissions
contained in SEC Reports subsequently filed by AFC.  The consolidated financial
statements (including any related notes and schedules thereto) contained in the
SEC Reports have been prepared in all material respects in accordance with
United States generally accepted accounting principles consistently applied and
maintained throughout the periods indicated, except where noted therein, and
fairly present in all material respects the consolidated financial condition of
AFC and its subsidiaries at their respective dates and the results of their
operations and changes in financial position for the periods covered thereby, in
each case in conformity with United States generally accepted accounting
principles (subject to normal year-end adjustments and except that unaudited
financial statements do not contain all footnotes required for audited financial
statements).

Section 3.4.  Consents and Approvals; No Violations.  To the knowledge of GFN,
AFC and Newco, except for the Required Regulatory Filings and Approvals (as
defined in Section 2.5), no filing with or notice to and no permit,
authorization, consent or approval of any Governmental Entity is necessary in
connection with the execution and delivery by GFN, AFC or Newco of this
Agreement or the Plan of Merger, to the extent that such entity is a party
thereto, or in connection with the consummation by GFN, AFC or Newco of the
transactions contemplated hereby or thereby.  Neither the execution, delivery
and performance by GFN, AFC and Newco of this Agreement or the Plan of Merger
nor the consummation by such entities of the transactions contemplated hereby or
thereby will (i) conflict with or result in a breach of any provision of the
respective Certificate of Incorporation or Articles of Incorporation or By-Laws
(or similar governing documents) of GFN, AFC and Newco; (ii) result in a
violation or breach of or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration or Lien) under any of the terms, conditions or
provisions of any material Contract to which GFN, AFC or Newco is a party or by
which any of them or their respective properties or assets are bound; (iii) to
the knowledge of GFN, AFC or Newco, result in a violation or breach of or
constitute (with or without due notice or lapse of time or both) a default (or
give rise to any right of termination, amendment, cancellation or acceleration
or Lien) under any of the terms, conditions or provisions of any Contract (other
than any material Contract) to which GFN, AFC or Newco is a party or by which
any of them or their respective properties or assets are bound; or (iv) violate
any order, writ, injunction or decree to which GFN, AFC or Newco is subject, or
any law, statute, rule or regulation applicable to GFN, AFC or Newco or any of
their respective properties or assets.

Section 3.5.  No Default.  None of GFN, AFC or Newco is in breach, default or
violation (and no event has occurred that with notice or the lapse of time, or
both, would constitute a material breach, default or violation) of any material
term, condition or provision of (i) its Certificate of Incorporation or Articles
of Incorporation or its By-Laws (or similar governing documents), (ii) any note,
bond, mortgage, indenture, lease, license, Contract, agreement or other
instrument or obligation to which GFN, AFC or Newco is now a party or by which
any of them or their respective properties or assets may be bound, or (iii) any
order, writ, injunction, decree, law, statute, rule or regulation applicable to
GFN, AFC or Newco or any of their respective properties or assets.

Section 3.6.  Absence of Certain Changes.  Except as set forth in Section 3.6 of
the Buyer's Disclosure Schedule, since December 31, 2003, each of GFN and AFC
has conducted its business in the ordinary course consistent with past practices
and there has not occurred any material change, event or condition (whether or
not covered by insurance) that has resulted in a Material Adverse Effect with
respect to either.

Section 3.7.  Litigation.  Except as disclosed in the SEC Reports filed prior to
the date hereof or as set forth in Section 3.7 of the Buyer's Disclosure
Schedule, there are no suits, claims, actions, proceedings or investigations
pending or, to the knowledge of GFN or AFC, threatened, against GFN or AFC
before any governmental entity that, if decided adversely to GFN or AFC, would,
individually or in the aggregate, have a Material Adverse Effect on GFN or AFC.
 Except as disclosed in the SEC Reports filed prior to the date hereof, neither
GFN nor AFC is subject to any outstanding order, writ, injunction or decree of
any Governmental Entity that would, individually or in the aggregate, result in
a Material Adverse Effect on GFN or AFC.

Section 3.8.  Compliance with Applicable Law.  Each of GFN and AFC has complied
with, is not in violation of, and has not received notices of violation with
respect to, any law or regulation with respect to the conduct of its business,
or the ownership or operation of its business, except where such noncompliance
or violation could not reasonably be expected to result in a Material Adverse
Effect on such entity.  

Section 3.9.  Accuracy of Representations and Warranties. All representations
and warranties of each of GFN, AFC and Newco set forth in this Agreement and the
Plan of Merger and in any agreement, certificate or other document required to
be delivered or given to Capital or Stockholder by GFN, AFC or Newco pursuant to
this Agreement or the Plan of Merger or referred to in this Agreement or the
Plan of Merger or in any such other agreement, certificate or document will be
true and correct at the Effective Time with the same force and effect as if made
at that time.

ARTICLE 4

COVENANTS

Section 4.1.  Conduct of Business of Capital.  Except as otherwise contemplated
by this Agreement, Capital will conduct its operations in the ordinary course of
business consistent with past practices and, to the extent consistent therewith,
and with no less diligence and effort than would be applied in the absence of
this Agreement, will seek to preserve intact its current business organization,
keep available the service of its current officers and employees and preserve
its relationships with customers and suppliers with the intention that its
goodwill and ongoing businesses shall be unimpaired at the Effective Time.
 Stockholder will continue to serve as president and chief executive officer of
Capital and to perform faithfully his duties in such positions in substantially
the manner he has previously performed such duties.  Without limiting the
generality of the foregoing, during the period from the date hereof to the
earlier of the Effective Time or the termination of this Agreement in accordance
with its terms, Capital will not (and Stockholder will use best efforts and
exercise all requisite power and authority to ensure that Capital will  not),
without the express written consent of GFN:

(a)

amend its Certificate or Articles of Incorporation or By-Laws (or other similar
governing document);

(b)

authorize for issuance, issue, sell, deliver or agree or commit to issue, sell
or deliver (whether through the issuance or granting of options, warrants,
commitments, subscriptions, rights to purchase or otherwise) any stock of any
class or any other securities (except bank loans) or equity equivalents
(including any stock options or stock appreciation rights);

(c)

split, combine or reclassify any shares of its capital stock, declare, set aside
or pay any dividend or other distribution (whether in cash, stock or property or
any combination thereof) in respect of its capital stock, make any other actual,
constructive or deemed distribution in respect of its capital stock or otherwise
make any payments to stockholders in their capacity as such, or redeem or
otherwise acquire any of its securities;

(d)

alter through merger, liquidation, reorganization, restructuring or any other
fashion the corporate structure or ownership of Capital;

(e)

(i) incur, assume or forgive any long-term or short-term debt or issue any debt
securities except for borrowings under existing lines of credit in the ordinary
course of business consistent with past practices or trade payables arising in
the ordinary course of business consistent with past practices; (ii) assume,
guarantee, endorse or otherwise become liable or responsible (whether directly,
continently or otherwise) for the obligations of any other person; (iii) make
any loans, advances or capital contributions to or investments in any other
person (other than customary loans or advances to employees in each case in the
ordinary course of business consistent with past practices); (iv) pledge or
otherwise encumber shares of its capital stock; or (v) mortgage or pledge any of
its material properties or assets, or create or suffer to exist any material
Lien thereupon;

(f)

except as may be required by law, (i) enter into, adopt, amend in any manner or
terminate any bonus, profit sharing, compensation, severance, termination, stock
option, stock appreciation right, restricted stock, performance unit, stock
equivalent or other compensatory plan, or any stock purchase agreement, (ii)
enter into, adopt, amend or terminate any pension, retirement, deferred
compensation, employment, health, life, or disability insurance, dependent care,
severance or other employee benefit plan agreement, trust, fund or other
arrangement for the benefit or welfare of any director, officer or employee, or
(iii) increase in any manner or agree to increase the compensation or fringe
benefits of any director, officer or employee or consultant or pay any benefit
not required by any plan or arrangement as in effect as of the date hereof
(including the granting of stock appreciation rights or performance units),
except for normal increases in cash compensation in the ordinary course of
business consistent with past practices;

(g)

other than activities in the ordinary course of business consistent with past
practice, sell, lease, encumber, assign or otherwise dispose of, or agree to
sell, lease, encumber, assign or otherwise dispose of, any of its material
assets or properties or other rights or agreements;

(h)

unless required by a change in applicable law or in United States generally
accepted accounting principles, change any of the accounting principles,
practices or methods used by it;

(i)

make or rescind any express or deemed election relating to Taxes or settle or
compromise any Tax liability or enter into any closing or other agreement with
any Tax authority; or file or cause to be filed any amended Tax Return, file or
cause to be filed any claim for refund of Taxes previously paid, or agree to an
extension of a statute of limitations with respect to the assessment or
determination of Taxes;

(j)

fail to file any Tax Returns when due, fail to cause such Tax Returns when filed
to be true, correct and complete, prepare or fail to file any Tax Return in a
manner inconsistent with past practices in preparing or filing similar Tax
Returns in prior periods or, on any such Tax Return, take any position, make any
election, or adopt any method that is inconsistent with positions taken,
elections made or methods used in preparing or filing similar Tax Returns in
prior periods, in each case, except to the extent required by applicable law; or
fail to pay any Taxes when due;

(k)

settle or compromise any pending or threatened suit, action or claim;

(l)

allow any insurance policy of Capital to be amended or terminated without
replacing such policy with a policy providing at least equal coverage, insuring
comparable risks and issued by an insurance company financially comparable to
the prior insurance company;

(m)

take any action that is intended or may reasonably be expected to result in any
of its representations or warranties set forth in this Agreement being or
becoming untrue, or in any of the conditions to consummation of the Merger or
the Stock Transfer as set forth in Article 5 not being satisfied;

(n)

take any action or enter into any agreement that could reasonably be expected to
jeopardize or materially delay the filing or receipt of any of the Required
Regulatory Filings and Approvals (as defined in Section 2.5); or

(o)

agree in writing or otherwise to take any of the actions described in
Sections 4.1(a) through 4.1(n).

Section 4.2.  Conduct of Business of GFN and AFC.  Except as otherwise
contemplated by this Agreement, neither GFN nor AFC shall, nor shall either
permit any of its subsidiaries to:

(a)

take any action that is intended or may reasonably be expected to result in any
of its representations and warranties set forth in this Agreement being or
becoming untrue, or in any of the conditions to consummation of the Merger as
set forth in Article 5 not being satisfied; or

(b)

take any action or enter into agreement that could reasonably be expected to
jeopardize or materially delay the filing or receipt of any Required Regulatory
Filings and Approvals.

Section 4.3.  Approval of Merger and Related Agreements by Capital Shareholders
and Newco Shareholders.  

(a)

Stockholder will vote all shares of Capital Common Stock owned by Stockholder in
favor of and "FOR" the Plan of Merger, the Merger provided for therein and any
other transactions provided for herein relating to the Merger or Acquisition as
to which action on the part of Capital shareholders is required or reasonably
requested by any party hereto.

(b)

GFN, the sole shareholder of Newco, will vote all shares of the common stock of
Newco owned by it in favor of and "FOR" the Plan of Merger, the Merger provided
for therein and any other transactions provided for herein relating to the
Merger or Acquisition as to which action on the part of Newco shareholders is
required or reasonably requested by any party hereto.

(c)

The Board of Directors of each of Capital and Newco will act as soon as
reasonably possible after the date hereof to put to a vote of the shareholders
of such entity for their approval the Plan of Merger, the Merger provided for
therein, and the other transactions provided for herein relating to the Merger
or Acquisition as to which a vote of such shareholders is required or reasonably
requested by any party hereto, or to obtain a written consent from the
shareholder or shareholders of such entity approving such matters.

(d)

Stockholder will execute and deliver to AFC as soon as reasonably practicable an
Investment Letter substantially in the form attached hereto as Exhibit I, and
the Board of Directors of Capital and Stockholder will recommend and encourage
any other person who is now or becomes before the Effective Time a Capital
Shareholder to execute such an Investment Letter on or before such time.

Section 4.4.  Stock Exchange Listing of AFC Common Stock.  AFC will use all
commercially reasonable efforts to cause the shares of AFC Common Stock to be
issued in the Merger to be approved for quotation on the NASDAQ, subject to
official notice of issuance, prior to the issuance of such shares pursuant to
the terms of this Agreement and the Plan of Merger.

Section 4.5.  Access to Information.

(a)

Between the date hereof and the earlier of the Closing Date or the date this
Agreement is terminated in accordance with its terms, Capital and Stockholder
will provide GFN, AFC and Newco and their authorized representatives with
reasonable access to all employees, offices, and other facilities and to all
books and records of Capital as GFN, AFC and Newco may reasonably require, and
will cause its officers to furnish GFN, AFC and Newco and their authorized
representatives with such financial and operating data and other information
with respect to the business and properties of Capital as GFN, AFC and Newco may
from time to time reasonably request.

(b)

Each of the parties hereto will hold, and will cause its consultants and
advisers to hold, in confidence all documents and information furnished to it by
or on behalf of any other party to this Agreement in connection with the
transactions contemplated by this Agreement.

Section 4.6.  Certain Filings; Reasonable Efforts.  Subject to the terms and
conditions herein provided, each of the parties hereto agrees to use all
commercially reasonable efforts to take or cause to be taken all action and to
do or cause to be done all things reasonably necessary, proper or advisable
under applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement and the Plan of Merger, including
using all commercially reasonable efforts to do the following:  (i) obtain
consents of all third parties and Governmental Entities necessary, proper or
advisable for the consummation of the transactions contemplated by this
Agreement and the Plan of Merger, (ii) contest any legal proceeding instituted
by any person not a party to this Agreement seeking to prevent consummation of
the transactions provided for hereunder, and (iii) execute any additional
instruments necessary to consummate the transactions contemplated hereby and
thereby. If, at any time after the Closing Date, any further action is necessary
to carry out the purposes of this Agreement and the Plan of Merger, the proper
officers and directors of each party hereto and thereto shall take all such
necessary action.

Section 4.7.  Public Announcements.  Subject to any requirement of applicable
law or rules of the NASDAQ, all public announcements or similar publicity with
respect to this Agreement or the Plan of Merger or the transactions contemplated
hereby or thereby shall be issued prior to or on the Closing Date only with the
consent of GFN and Capital (the "Disclosing Parties").  In the event any public
announcement is required to be made by either Disclosing Party or its affiliates
pursuant to any law, the two Disclosing Parties shall use reasonable efforts to
agree on a mutually satisfactory text for such public announcement.  Unless
consented to by both Disclosing Parties in advance prior to the Closing Date,
all parties hereto shall keep the provisions of this Agreement strictly
confidential and make no disclosure thereof to any person, other than such
parties' respective legal and financial advisors and appropriate regulatory
authorities, subject to the requirements of applicable law or NASDAQ rules.

Section 4.8.  Notification of Certain Matters.  Capital shall provide prompt
notice to GFN, AFC and Newco, and GFN, AFC and Newco shall provide prompt notice
to Capital, of (i) the occurrence or nonoccurrence of any event the occurrence
or nonoccurrence of which has caused or would be likely to cause any
representation or warranty contained in this Agreement to become untrue or
inaccurate such that the conditions to consummation of the Merger or Stock
Transfer as set forth in Article 5, as applicable, would not be satisfied and
(ii) any failure of Capital, Stockholder, GFN, AFC or Newco, as the case may be,
to comply with or satisfy in any material respect any covenant, agreement or
condition to be complied with or satisfied by it hereunder such that the
conditions to consummation of the Merger as set forth in Article 5, as
applicable, would not be satisfied; provided, however, that the delivery of any
notice pursuant to this Section 4.8 shall not cure such breach or non-compliance
or limit or otherwise affect the remedies available hereunder to the party
receiving such notice.

Section 4.9.  Termination of 401(k) Plan.  Capital and each ERISA Affiliate that
is a plan sponsor of a 401(k) plan agrees to adopt resolutions to terminate its
401(k) plan and fully vest plan participants immediately prior to the Closing
Date, unless GFN, in its sole and absolute discretion, provides Capital with
written notice at least seven (7) days before the Closing Date that any such
401(k) plan shall be continued after the Closing Date.  Unless such notice is
received, GFN shall receive from Capital evidence that the Board of Directors of
Capital or the particular ERISA Affiliate, as appropriate, has adopted
resolutions to terminate its 401(k) plan (the form and substance of which
resolutions shall be subject to review and approval of GFN), effective as of the
day immediately preceding the Closing Date but contingent on the Merger becoming
effective.

Section 4.10.  Lump Sum Distributions.  In the event that Capital or any ERISA
Affiliate terminates any 401(k) plan pursuant to Section 4.9, above, Capital and
each ERISA Affiliate agrees to amend any Capital- or ERISA Affiliate-sponsored
profit sharing plan that is intended to be qualified under Code Section 401(a),
including any 401(k) plan, to provide that plan distributions shall be made
solely in the form of a lump sum and any other forms of distribution shall cease
to be available after the ninety (90) day period described in United States
Income Tax Treasury Regulation section 1.411(e)(1)(ii)(A).  Subject to the
preceding sentence, such amendment shall be adopted pursuant to the same
resolutions provided for under Section 4.9 and shall be contingent on the Merger
becoming effective.

Section 4.11.  Employee Benefits.

(a)

GFN agrees that it will provide individuals who are employees of Capital
immediately before the Effective Time (other than any employees subject to
collective bargaining agreements) and who continue to be employed by Capital or
GFN or any affiliates of GFN, after the Effective Time ("Pre-Closing Capital
Employees"), with compensation and employee benefits that are, in the aggregate,
not less favorable than those provided to such employees by Capital before the
Effective Time.  The foregoing shall not be construed to prevent, following the
Effective Time, the termination of employment of any Pre-Closing Capital
Employee.

(b)

The provisions of this Section 4.11 are not intended to create rights of third
party beneficiaries.

Section 4.12.  Takeover Statutes.  If any anti-takeover or similar statute or
regulation is or may become applicable to the transactions contemplated hereby,
the parties hereto and each of them shall use their respective reasonable best
efforts to grant or secure any required consents or approvals and take all such
actions as are reasonable and legally permissible so that the transactions
contemplated hereby may be consummated as promptly as practicable on the terms
contemplated hereby and otherwise act to eliminate or minimize the effects
(including any resulting delays) of any such statute or regulation on the
transactions contemplated hereby.

Section 4.13.  Tax Free Reorganization  Each of Capital, Stockholder, GFN, AFC
and Newco agrees to refrain from taking any action prior to, on, or after the
Effective Time that might reasonably be expected to cause the Merger to fail to
qualify as a tax-free reorganization within the meaning of Section 368(a) of the
Code.

Section 4.14.  Property Lease.  Within thirty (30) days after the Closing Date,
GFN, AFC and Capital shall enter into a lease agreement with Stockholder or an
affiliate of Stockholder, providing for the lease to GFN, AFC and/or Capital of
the premises constituting the present main office of Capital at 429 Saratoga
Road in South Glens Falls, New York, on the terms and conditions set forth on
Exhibit J attached hereto (the "Property Lease").

Section 4.15.  Delivery of Seller's Disclosure Schedule.  Within two (2)
business days following the date of this Agreement, Capital and Stockholder
agree to deliver to GFN and AFC the Seller's Disclosure Schedule referenced
herein, containing the information required to be set forth therein as of the
date of this Agreement or as of such other date as is specified therefor in this
Agreement.

ARTICLE 5

CONDITIONS TO CONSUMMATION OF THE ACQUISITION

Section 5.1.  Conditions to the Obligation of Each Party to the Merger to Effect
the Merger.  The obligation of each constituent entity to the Merger, such being
Capital and Newco (each, a "Merger Party"; collectively, the "Merger Parties"),
to effect the Merger, and the obligation of AFC to issue shares of AFC Common
Stock at the Effective Time as Closing Consideration, is subject to the
satisfaction at or prior to the Effective Time of the following conditions:

(a)

no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or enforced by any court of
competent jurisdiction or other Governmental Entity having jurisdiction over a
Merger Party or AFC that prohibits, restrains, enjoins or restricts the
consummation of the Merger or the issuance of the Closing Consideration;

(b)

all regulatory approvals required to be received by one or more of the Merger
Parties in order to consummate the Merger shall have been received and shall
remain in full force and effect and all statutory waiting periods in respect
thereof shall have expired;  

(c)

all other consents, approvals and waivers required to be received by one or more
of the Merger Parties in order to consummate the Merger shall have been received
and shall remain in full force and effect;

(d)

Capital and Newco shall have entered into the Plan of Merger, and AFC shall have
joined in the Plan of Merger and the same shall be in full force and effect;

(e)

GFN, AFC, Newco, Capital and Stockholder shall have entered into the
Post-Closing Payment Agreement and the same shall be in full force and effect;

(f)

GFN, AFC and Stockholder shall have entered into a certain Employment Agreement
by and among GFN, AFC and Stockholder (the "Employment Agreement"),
substantially in the form of Exhibit K attached hereto, and the same shall be in
full force and effect;

(g)

the Certificate of Merger shall have been executed by the appropriate parties
and the same shall have been accepted for filing with the Secretary of State of
New York; and

(h)

no Capital shareholder shall have received or be entitled to receive any
consideration in connection with the Merger, including any Post-Closing
Consideration, in exchange for his or her shares of Capital in the Merger or in
exercise of any rights of such a shareholder arising out of the Merger, except
shares of AFC Common Stock and cash in lieu of any fractional share of AFC
Common Stock otherwise receivable by such shareholder.




Section 5.2.  Conditions to the Obligation of Capital to Effect the Merger.  The
obligation of Capital to effect the Merger is subject to the satisfaction at or
prior to the Effective Time of the following conditions:

(a)

the representations and warranties of GFN, AFC and Newco contained in this
Agreement and the Plan of Merger shall be true and correct in all material
respects at and as of the Effective Time with the same effect as if made at and
as of the Effective Time (except to the extent such representations specifically
relate exclusively to an earlier date or dates, in which case such
representations shall be true and correct in all material respects as of such
earlier date or dates) and, on the Closing Date, GFN, AFC and Newco shall have
delivered to Capital a certificate to that effect, executed by two (2) executive
officers of each of GFN, AFC and Newco;

(b)

each of the covenants and obligations of GFN, AFC and Newco to be performed at
or before the Effective Time pursuant to the terms of this Agreement and the
Plan of Merger shall have been duly performed in all material respects at or
before the Effective Time and, on the Closing Date, GFN, AFC and Newco shall
have delivered to Capital a certificate to that effect, executed by two (2)
executive officers of each of GFN, AFC and Newco;

(c)

the shares of AFC Common Stock issuable to Stockholder and any other Capital
Shareholders as of the Effective Time pursuant to this Agreement and the Plan of
Merger shall have been authorized for quotation on the NASDAQ upon official
notice of issuance; and

(d)

there shall not have occurred and be continuing after the date of this Agreement
a Material Adverse Effect on GFN or AFC.

Section 5.3.  Conditions to the Obligation of Newco to Effect the Merger and AFC
to Issue AFC Common Stock as Closing Consideration.  The obligation of Newco to
effect the Merger and of AFC to issue shares of AFC Common Stock as Closing
Consideration are subject to the satisfaction at or prior to the Effective Time
of the following conditions:

(a)

the representations and warranties of Capital and Stockholder contained in this
Agreement and the Plan of Merger shall be true and correct in all material
respects at and as of the Effective Time with the same effect as if made at and
as of the Effective Time (except to the extent such representations specifically
relate exclusively to an earlier date or dates, in which case such
representations shall be true and correct in all material respects as of such
earlier date or dates) and, on the Closing Date, Capital and Stockholder shall
have delivered to GFN, AFC and Newco a certificate to that effect, executed by
Stockholder in his capacity as an executive officer of Capital and individually;

(b)

each of the covenants and obligations of Capital and Stockholder to be performed
at or before the Effective Time pursuant to the terms of this Agreement and the
Plan of Merger shall have been duly performed in all material respects at or
before the Effective Time and, on the Closing Date, Capital and Stockholder
shall have delivered to GFN, AFC and Newco a certificate to that effect,
executed by Stockholder in his capacity as an executive officer of Capital and
individually;

(c)

there shall have not occurred and be continuing after the date of this Agreement
a Material Adverse Effect on Capital; and

(d)

Stockholder and each other Capital Shareholder, if any, who is entitle to
receive any shares of AFC Common Stock as of the Effective Time shall have
delivered to AFC an executed Investment Letter substantially in the form
attached hereto as Exhibit I dated as of the Closing Date.

ARTICLE 6

INDEMNIFICATION; REMEDIES

Section 6.1.  Survival of Representations, Warranties and Covenants.  The
representations and warranties of the parties set forth in this Agreement,
including information set forth in the Seller's Disclosure Schedule made as a
part hereof, shall survive the Effective Time.  No investigation by any party or
its representatives prior to the Closing Date shall affect or limit the
representations, warranties or covenants of any party set forth herein or be
considered in determining whether any party shall have the right to be
indemnified for any matter pursuant to this Agreement.  The consummation by the
parties hereto of the transactions contemplated hereby with knowledge of a
breach of a representation, warranty, covenant or agreement by the other party
shall not constitute a waiver of a claim for the non-breaching party's Damages
(defined below), if any, with respect to such breach.

Section 6.2.  Indemnification by Stockholder.  Stockholder shall indemnify,
defend and hold harmless GFN, AFC, Newco and their respective agents,
representatives, employees, officers, directors, shareholders, controlling
persons and affiliates (each, an "Indemnified Party" and collectively the
"Indemnified Parties") from and against, and shall reimburse the Indemnified
Parties for, any loss, liability, claim, damage or expense (including, but not
limited to, costs of investigation and defense and reasonable attorneys' fees)
incurred by the Indemnified Parties, or any of them, whether or not involving a
third-party claim (collectively, "Damages"), arising from or in connection with
(a) any inaccuracy in any of the representations and warranties of Capital or
Stockholder in this Agreement or the Plan of Merger or in any agreement,
certificate or other document delivered by Capital or Stockholder pursuant
hereto or thereto, (b) any failure of Capital or Stockholder to perform or
comply with any agreement to be performed or complied with by it under this
Agreement or the Plan of Merger or any such other agreement, (c) any claim by
any person for brokerage or finder's fees or similar payments in connection with
any of the transactions contemplated hereunder as the result of brokers, finders
or investment bankers retained by Capital or Stockholder, or (d) any claim by
any direct or indirect holder or former holder of Capital Common Stock or other
securities of Capital, other than Stockholder, arising out of the Acquisition,
the Merger, the transactions relating thereto or negotiations leading thereto.

Section 6.3.  Procedure for Indemnification – Third Party Claim.  Promptly after
receipt by an Indemnified Party of oral or written notice of a claim or the
commencement of any proceeding against it, such Indemnified Party shall, if a
claim in respect thereof is to be made against Stockholder under this Article 6,
give written notice to Stockholder of the commencement thereof, but the failure
to so notify Stockholder shall not relieve Stockholder of any liability that it
may have to any Indemnified Party except to the extent Stockholder demonstrates
that the defense of such action is prejudiced thereby. In case any such
proceeding shall be brought against an Indemnified Party and it shall give
notice to Stockholder of the commencement thereof, Stockholder shall be entitled
to participate therein and, to the extent that it shall so desire (unless
Stockholder is also a party to such proceeding and the Indemnified Party
determines in good faith that joint representation would be inappropriate) to
assume the defense thereof with counsel reasonably satisfactory to such
Indemnified Party and, after notice from Stockholder to such Indemnified Party
of its election so to assume the defense thereof, Stockholder shall not be
liable to such Indemnified Party under Section 6.2 for any fees of other counsel
or any other expenses with respect to the defense of such proceeding, in each
case, subsequently incurred by such Indemnified Party in connection with the
defense thereof. If Stockholder assumes the defense of such proceeding, (a) no
compromise or settlement thereof may be effected by Stockholder without the
Indemnified Party's consent (which shall not be unreasonably withheld) unless
(i) there is no finding or admission of any violation of law or any violation of
the rights of any person and no effect on any other claims that may be made
against the Indemnified Party and (ii) the sole relief provided is monetary
Damages that are paid in full by Stockholder and (b) the Indemnified Party shall
have no liability with respect to any compromise or settlement thereof effected
without its consent. If notice is given to Stockholder of the commencement of
any proceeding and Stockholder does not, within fifteen (15) business days after
the Indemnified Party's notice is given, give notice to the Indemnified Party of
Stockholder's election to assume the defense thereof, Stockholder shall be bound
by any determination made in such action or any compromise or settlement thereof
effected by the Indemnified Party. Notwithstanding the foregoing, if an
Indemnified Party determines in good faith that (x) there is a conflict of
interest between Stockholder and the Indemnified Party in the conduct of the
defense of such third party claim or (y) there are specific defenses available
to the Indemnified Party which are different from or additional to those
available to Stockholder and which could be materially adverse to Stockholder,
then the Indemnified Party shall have the right to assume and direct the defense
of such claim. In such an event, (i) Stockholder shall not be bound by any
determination of a proceeding so defended or any compromise or settlement
thereof effected without the consent of Stockholder (which shall not be
unreasonably withheld) and (ii) Stockholder shall pay the reasonable fees and
disbursements of counsel of Stockholder and one counsel to all the Indemnified
Parties. In any event, except as otherwise provided herein, the Indemnified
Party and Stockholder may each participate, at the expense of each, in the
defense of such claim. All indemnification obligations of Stockholder shall
survive any termination of this Agreement pursuant to Article 7 hereof.

ARTICLE 7

TERMINATION; AMENDMENT; WAIVER

Section 7.1.  Termination of Merger.  This Agreement may be terminated and the
Merger provided for herein and in the Plan of Merger may be abandoned at any
time prior to the Closing Date:

(a)

by mutual written consent of GFN, AFC, Newco, Capital and Stockholder;

(b)

by either GFN or Capital, if (i) any court of competent jurisdiction or other
governmental entity having jurisdiction over a party hereto shall have issued a
final order, decree or ruling, or taken any other final action, permanently
restraining, enjoining or otherwise prohibiting the Merger and such order,
decree, ruling or other action is or shall have become nonappealable or (ii) the
Acquisition has not been completed by November 30, 2004 (the "Final Date"),
provided, however, that no party may terminate this Agreement pursuant to this
clause (ii) if such party's failure to fulfill any of its obligations under this
Agreement or the Plan of Merger shall have been the reason that the Acquisition
shall not have been completed on or before the Final Date;

(c)

by Capital, if (i) there shall have been a breach of any representation or
warranty on the part of GFN, AFC or Newco set forth in this Agreement or the
Plan of Merger, or if any such representation or warranty of GFN, AFC or Newco
shall have become untrue, in either case, such that the condition set forth in
Section 5.2(a) would be incapable of being satisfied by the Final Date, provided
that neither Capital nor Stockholder has breached any of the obligations of such
party hereunder or under the Plan of Merger in any material respect which breach
shall be continuing at such time; or (ii) there shall have been a material
breach by GFN, AFC or Newco of any of its covenants or obligations to be
performed under this Agreement or the Plan of Merger, and GFN, AFC or Newco, as
the case may be, has not cured such breach (if capable of being cured) within
twenty (20) business days after notice by Capital thereof, provided that neither
Capital nor Stockholder has breached any of the obligations of such party
hereunder or under the Plan of Merger in any material respect which breach shall
be continuing at such time.

(d)

by GFN, if (i) there shall have been a breach of any representation or warranty
on the part of Capital or Stockholder set forth in this Agreement or the Plan of
Merger, or if any such representation or warranty of Capital or Stockholder
shall have become untrue, in either case, such that the condition set forth in
Section 5.3(a) would be incapable of being satisfied by the Final Date, provided
that none of GFN, AFC and Newco has breached any of its obligations hereunder or
under the Plan of Merger in any material respect which breach shall be
continuing at such time; or (ii) there shall have been a material breach by
Capital or Stockholder of any of its covenants or obligations to be performed
under this Agreement or the Plan of Merger, and Capital or Stockholder has not
cured such breach (if capable of being cured) within twenty (20) business days
after notice by GFN thereof, provided that none of GFN, AFC and Newco has
breached any of its obligations hereunder or under the Plan of Merger in any
material respect which breach shall be continuing at such time; or (iii) the
Seller’s Disclosure Schedule delivered to GFN and AFC within two (2) business
days following execution of this Agreement pursuant to Section 4.15 above, and
setting forth certain information relating to Capital and Stockholder, reveals
any change, event or condition relating to the business, results of operations,
financial condition, assets, prospects, corporate structure or customer base of
Capital or the financial condition, prospects or business of Stockholder not
previously known to GFN or AFC or their agents, employees or representatives
that, individually or in the aggregate, might reasonably be understood to
constitute a materially adverse effect on any of the foregoing or to materially
diminish the attractiveness of the Acquisition from the perspective of GFN and
AFC.     

Section 7.2.  Effect of Termination.  Upon the termination and abandonment of
this Agreement pursuant to Section 7.1, this Agreement shall forthwith become
void and have no effect and there shall be no consequent liability under this
Agreement on the part of any party hereto, or any of its respective affiliates,
directors, officers or shareholders, to any other party hereto, or any of its
respective affiliates, directors, officers or shareholders, and the provisions
of this Agreement shall not survive such termination, other than the provisions
of this Section 7.2, Sections 4.5(b) and 4.7, and all of Article 6, provided,
however, that nothing contained in this Section 7.2 shall relieve any party from
liability for any breach of this Agreement prior to such termination or for
liability arising other than pursuant to this Agreement.

Section 7.3.  Amendment.  To the extent permitted by applicable law, this
Agreement may be amended the parties hereto, by action taken by or on behalf of
the respective Boards of Directors of Capital, GFN, AFC and Newco and with the
approval of Stockholder.  Any such amendment must be by an instrument in writing
signed on behalf of all of the parties hereto.

Section 7.4.  Waiver.  Any provision of this Agreement may be waived at any time
by the party or parties for whose benefit such provision was included. No such
waiver shall be effective unless in writing and signed by such party or all such
parties.  

ARTICLE 8

MISCELLANEOUS

Section 8.1.  No Registration of AFC Stock. Capital and Stockholder acknowledge
and understand that (i) the offer and sale by AFC of the shares of AFC Common
Stock to be issued pursuant to this Agreement and pursuant to the Post-Closing
Payment Agreement to Stockholder and any other Capital Shareholders, or their
successors and assigns, have not been and will not be registered under the
Securities Act; (ii) the shares of AFC Common Stock to be issued at the
Effective Time are being offered and sold by AFC in reliance upon an exemption
from the Securities Act under Section 3(a)(11) and Rule 147 promulgated by the
SEC pursuant thereto; (iii) there are substantial restrictions on the
transferability of such shares of AFC Common Stock as a result of Section
3(a)(11) of the Securities Act and Rule 147 promulgated by the SEC pursuant
thereto, including the requirement that during the period extending from the
Closing Date until the date nine (9) months after the Closing Date, no such
shares may be sold by Stockholder or any other person receiving or holding such
shares to any other person who is not also a resident of the State of New York;
(iv) the stock certificates issued by the Exchange Agent of AFC evidencing such
shares will bear a legend setting forth the restriction on resale described in
the preceding subsection (iii); (v) the shares will be subject to a stop
transfer order entered on the books of the transfer agent of AFC Common Stock
that will procure transfer thereof during the time period specified in
subsection (iii) above, unless the restrictions identified therein are complied
with; and (vi) certain other conditions and restrictions may apply to the sale
or transfer of such shares, all as further provided in the Investment Letter.

Section 8.2.  Entire Agreement; Assignment.  This Agreement and the Plan of
Merger, together with the Exhibits and Seller's Disclosure Schedules hereto and
thereto and instruments and other documents and agreements referred to herein or
therein, including the Post-Closing Payment Agreement, (i) constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersede all other prior agreements and understandings both written and
oral between the parties with respect to the subject matter hereof, and
(ii) shall not be assigned by operation of law or otherwise; provided, however,
that Newco may assign any or all of its rights and obligations under this
Agreement or the Plan of Merger to any other subsidiary of GFN, but no such
assignment shall relieve Newco of its obligations hereunder or thereunder if
such assignee does not perform such obligations.

Section 8.3.  Validity.  If any provision of this Agreement or the application
thereof to any person or circumstance is held invalid or unenforceable, the
remainder of this Agreement and the application of such provision to other
persons or circumstances shall not be affected thereby and to such end the
provisions of this Agreement are agreed to be severable.

Section 8.4.  Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
or by registered or certified mail (postage prepaid, return receipt requested)
to each other party as follows:

if to GFN, AFC or Newco:




Glens Falls National Bank and Trust Company

250 Glen Street

Glens Falls, New York

Attention:  Chief Executive Officer

Telephone: (518) 745-1000

Facsimile:  (518) 761-0805

with a copy to:




Stinson Morrison Hecker LLP
100 South Fourth, 7th Floor
St. Louis, MO  63102
Attention:  Thomas B. Kinsock, Esq.

Telephone: (314) 259-4596

Facsimile:  (314) 259-4599


if to Capital or Stockholder to:




Capital Financial Group, Inc.

429 Saratoga Road

South Glens Falls, NY

Attn:  John Webber

Telephone: (518) 793-2885

Facsimile: (518) 798-7502

with a copy to:




William L. Nikas

116 Oak Street

P.O. Box 267

Hudson Falls, NY  12839

Telephone: (518) 747-4169

Facsimile: (518) 747-8459

or to such other name and address as the person to whom notice was initially to
have been given may have previously furnished to the other parties in writing in
the manner set forth above.

Section 8.5.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the National Bank Act (to the extent applicable), and
otherwise the laws of the State of New York without regard to the principles of
conflicts of law set forth therein.

Section 8.6.  Descriptive Headings; Section References.  The descriptive
headings herein are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Agreement.  All references herein to Articles, Sections, subsections,
paragraphs and clauses are references to Articles, Sections, subsections,
paragraphs and clauses of this Agreement unless specified otherwise.

Section 8.7.  Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and its successors and
permitted assigns, including permitted assigns under Section 8.2 hereof, and,
except as expressly provided herein, nothing in this Agreement is intended to or
shall confer upon any other person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement.

Section 8.8.  Certain Definitions.  For the purposes of this Agreement the term:

(a)

"affiliate" means (except as otherwise provided in Sections 2.20 and 4.12) a
person that, directly or indirectly, through one or more intermediaries
controls, is controlled by or is under common control with the first-mentioned
person;

(b)

"business day" means any day other than a day on which banks in New York are
required or authorized by law to be closed;

(c)

"capital stock" means common stock, preferred stock, partnership interests,
limited liability company interests or other ownership interests entitling the
holder thereof to vote with respect to general elections of directors of the
issuer;

(d)

"Contract" means all written or oral contracts, agreements, notes, bonds,
indentures, mortgages, guarantees, options, leases, licenses, sales and purchase
orders, warranties, commitments and other instruments of any kind;

(e)

"knowledge" or "known" means, with respect to any matter in question, the actual
knowledge of such matter of any executive officer of Capital, GFN, AFC or Newco
as the case may be.  Any such individual will be deemed to have actual knowledge
of a particular fact, circumstance, event or other matter if (i) such fact,
circumstance, event or other matter is reflected in one or more documents
(whether written or electronic, including e-mails sent to or by such individual)
in, or that have been in, such individual's possession, including personal files
of such individual; or (ii) such fact, circumstance, event or other matter is
reflected in one or more documents (whether written or electronic) contained in
books and records of Capital (in the case of knowledge of Capital) or GFN, AFC
or Newco (in the case of knowledge of GFN, AFC or Newco) that would reasonably
be expected to be reviewed by an individual who has the duties and
responsibilities of such individual in the customary performance of such duties
and responsibilities.

(f)

"include" or "including" means "include, without limitation" or "including,
without limitation," as the case may be, and the language following "include" or
"including" shall not be deemed to set forth an exhaustive list;

(g)

"Lien" means, with respect to any asset (including any security), any mortgage,
lien, pledge, charge, security interest or encumbrance of any kind in respect of
such asset; provided, however, that the term "lien" shall not include (i)
statutory liens for Taxes, which are not yet due and payable or are being
contested in good faith by appropriate proceedings and, with respect to Capital,
are disclosed in Section 2.12(b) of the Seller's Disclosure Schedule, (ii)
statutory or common law liens to secure landlords, lessors or renters under
leases or rental agreements confined to the premises rented, (iii) deposits or
pledges made in connection with, or to secure payment of, workers' compensation,
unemployment insurance, old age pension or other social security programs
mandated under applicable laws, (iv) statutory or common law liens in favor of
carriers, warehousemen, mechanics and materialmen to secure claims for labor,
materials or supplies and other like liens and (v) restrictions on transfer of
securities imposed by applicable state and federal securities laws;

(h)

"Material Adverse Effect" means, with respect to any specified party to this
Agreement, any event, change, condition, fact or effect which has or could
reasonably be expected to have a material adverse effect on (i) the business,
results of operations, or financial condition of such party and its subsidiaries
taken as a whole or (ii) the ability of such party to consummate the
transactions contemplated by this Agreement; and

(i)

"person" means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other legal entity,
including any Governmental Entity.

Section 8.9.  No Personal Liability.  This Agreement shall not create or be
deemed to create or permit any personal liability or obligation on the part of
any direct or indirect shareholder, officer, director, employee, agent or
representative of GFN, AFC or Newco or of any shareholder, officer, director,
employee, agent or representative of Capital, except for (i) any personal
liability or obligation arising under applicable law, and (ii) any personal
liability or obligation of Stockholder as may arise under the express terms of
this Agreement.

Section 8.10.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
shall constitute one and the same Agreement.

Section 8.11.  Rules of Construction.  The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement, and, therefore, waive the application of any applicable law, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

Section 8.12.  Arbitration. Any claim or dispute between the parties hereto
arising out of or in connection with this Agreement or any of the provisions
hereof, or the interpretation, meaning or effect hereof, or the transactions
contemplated hereby, shall be submitted to and determined by arbitration in
Glens Falls, New York in accordance with the procedures, rules and regulations
of the American Arbitration Association as in effect at such time, subject to
the procedures set forth below.  Each of GFN (on behalf of itself and its
affiliates) and Capital (on behalf of itself and Stockholder) shall select a
person who, in the selecting party's sole discretion, it believes to be
qualified to act as an arbitrator. The two arbitrators so chosen shall attempt
to resolve any dispute by consensus. If the two arbitrators so chosen by the
parties are unable to resolve the dispute, said arbitrators shall jointly select
a third arbitrator and the dispute shall be resolved by the majority
determination of the three arbitrators. The decision, findings or award of the
arbitrator(s) in the matter determined as specified above shall be final and
nonappealable and binding upon the parties (and their respective successors)
with respect to the subject matter herein concerned, and judgment thereon may be
entered in any court or forum having jurisdiction thereof.

Section 8.13.  Expenses.  Except as expressly otherwise provided herein, or as
may subsequently be agreed by the parties involved, each party hereto shall bear
its own expenses, in each case incurred in connection with the preparation,
execution and performance of this Agreement and the transactions contemplated
hereby, including all fees and expenses of agents, representatives, counsel and
accountants and all filing fees in connection with filings made with
Governmental Entities (as defined in Section 2.5).




[Remainder of Page Intentionally Left Blank]





3











IN WITNESS WHEREOF, each of the parties has executed this Agreement or caused
this Agreement to be duly executed on its behalf as of the day and year first
above written.

GLENS FALLS NATIONAL BANK AND TRUST COMPANY










By:  




Name:






Title:









ARROW FINANCIAL CORPORATION










By:  




Name:






Title:









429 SARATOGA ROAD CORPORATION










By:  




Name:






Title:









CAPITAL FINANCIAL GROUP, INC.










By:  




Name:






Title:









STOCKHOLDER















John Weber








4











Exhibit A




Plan of Merger





5











"B" Reorganization













_____________________________________________________________________________










PLAN OF MERGER




dated as of  November 29, 2004

between







CAPITAL FINANCIAL GROUP, INC.




and




429 SARATOGA ROAD CORPORATION

and joined in by




ARROW FINANCIAL CORPORATION

















6











"B" Reorganization

PLAN OF MERGER




This PLAN OF MERGER ("Plan of Merger") dated as of November 29, 2004, between
CAPITAL FINANCIAL GROUP, INC., a New York corporation and licensed insurance
agency ("Capital") and 429 SARATOGA ROAD CORPORATION ("Newco"), a New York
corporation and a wholly owned subsidiary of Glens Falls National Bank and Trust
Company, a national bank with its main office in Glens Falls, New York ("GFN")
and joined in by ARROW FINANCIAL CORPORATION ("AFC"), parent holding company of
GFN.

WHEREAS, the Boards of Directors of Capital and Newco have determined that it is
in the best interests of their respective companies and the shareholders of each
to consummate the merger of Newco with and into Capital (the "Merger"), in
accordance with the terms and conditions set forth herein and in a certain
Agreement and Plan of Reorganization, dated the date hereof (the "Acquisition
Agreement"), by and among GFN, AFC, Newco, Capital, and John Weber, the
beneficial owner of all of the outstanding shares of capital stock of Capital
("Stockholder"); and

WHEREAS, pursuant to the Merger, GFN will acquire one hundred percent (100%) of
the outstanding stock of Capital; and

WHEREAS, the Board of Directors of AFC has determined that it is in the best
interests of AFC that the Merger be consummated and that shares of the common
stock of AFC be issued to the former shareholders of Capital, and their
successors, upon and after consummation of the Merger, as the sole consideration
for their shares of stock of Capital, and in this regard has determined that AFC
will join in this Plan of Merger.

NOW, THEREFORE, in consideration of the mutual premises contained herein, the
parties hereto agree as follows:

ARTICLE 9

THE MERGER

Section 9.1.  Constituent Entities; Surviving Corporation.  The name of the
merging corporation is "429 Saratoga Road Corporation."  The name of the
receiving corporation is "Capital Financial Group, Inc."  The name of the
corporation surviving the Merger is the name of the receiving corporation,
"Capital Financial Group, Inc."

Section 9.2.  Effective Time; Closing Date.  The Merger will become effective as
of a time and date respectively, (the "Effective Time"; and the "Closing Date")
and at a place to be agreed upon by the merging parties, which time and date
shall be not later than 11:59 p.m. on the second business day after satisfaction
of the last to occur of the conditions to effectiveness of the Merger set forth
in the Acquisition Agreement and shall be specified in a Certificate of Merger
relating to the Merger.  The Certificate of Merger will be duly executed and
acknowledged by the appropriate parties on the Closing Date and thereafter
delivered to the Secretary of State of the State of New York for filing pursuant
to Section 904 of the New York Business Corporation Law ("NYBCL").

Section 9.3.  Effects of the Merger.  The Merger shall have the effects set
forth in Section 906 of the NYBCL.  Without limiting the generality of the
foregoing and subject thereto, at the Effective Time, all the properties,
rights, privileges, powers and franchises of Capital and Newco shall vest in
Capital, and all debts, liabilities and duties of Capital and Newco shall become
the debts, liabilities and duties of Capital.

Section 9.4.  Certificate of Incorporation and Bylaws.  At the Effective Time,
the Certificate of Incorporation of Capital as in effect immediately prior
thereto shall continue as the Certificate of Incorporation of Capital, amended
at such time as set forth in Exhibit A hereto.  At the Effective Time, the
By-Laws of Capital as in effect immediately prior thereto shall continue as the
By-Laws of Capital, amended at such time to read in their entirety as set forth
in Exhibit B hereto.

Section 9.5.  Directors.  As of the Effective Time, the directors of Capital
shall become and consist exclusively of the five (5) individuals listed on
Exhibit C hereto, each such director to hold office in accordance with the
Certificate of Incorporation and By-Laws of Capital until such director's
successor is duly elected or appointed and qualified.

Section 9.6.  Officers.  As of the Effective Time, the officers of Capital shall
become and consist exclusively of the named individuals serving in the positions
listed for each in Exhibit D hereto, each such officer to hold office in
accordance with the Certificate of Incorporation and By-Laws of Capital until
such officer's successor is duly elected or appointed and qualified.

ARTICLE 10

EFFECT OF THE MERGER ON THE CAPITAL STOCK
OF THE CONSTITUENT ENTITIES

Section 10.1.  Capital Stock of Capital. As of the date of this Plan of Merger,
Capital has authorized capital stock of  two hundred (200) shares, all of which
are shares of common stock, stated value $10.00 per share ("Capital Common
Stock").  One hundred (100) shares of Capital Common Stock are issued and
outstanding; no such shares are held in the treasury of Capital.

Section 10.2.  Capital Stock of Newco.  As of the date of this Plan of Merger,
Newco has authorized capital stock of one hundred (100) shares, all of which are
shares of common stock, par value $100.00 per share ("Newco Common Stock").  Ten
(10) shares of Newco Common Stock are issued and outstanding; no such shares are
held in the treasury of Newco.

Section 10.3.  Conversion of Shares; Distribution of Shares.

(a)

At the Effective Time, each share of Capital Common Stock issued and outstanding
immediately prior thereto, except for any such shares held by AFC or affiliates
of AFC ("Excluded Shares"), shall, by virtue of the Merger and without further
action on the part of any party, be converted into and become (a) a number of
fully paid and nonassessable shares of common stock, par value $1.00 per share,
of AFC ("AFC Common Stock") equal to (i) one (1), multiplied by (ii) the
Conversation Ratio, as defined in the ensuing sentence, and (b) the right to
receive certain additional consideration after the Closing Date, including (I) a
proportionate share of the Adjustment Amount, payable to former holders of
Capital Common Stock pursuant to Section 2.3(e) below, and (II) if certain
future conditions are satisfied, a proportionate share of certain Post-Closing
Consideration, payable to former holders of Capital Common Stock or their
successors pursuant to Section 2.3(f) below.  The "Conversion Ratio" shall be
that number, rounded to the nearest ten-thousandth (four decimal places),
obtained by dividing "A" by "B", where "A" equals (x) the Closing Consideration,
that is, One Million Nine Hundred Eight Thousand Twenty-seven Dollars
($1,908,027), divided by (y) the number of shares of Capital Common Stock issued
and outstanding immediately prior to such time (excluding any Excluded Shares),
and where "B" equals the AFC Stock Value, as defined in the ensuing sentence.
 The "AFC Stock Value" for purposes of this Plan of Merger shall equal the
average daily closing price per share of AFC Common Stock as reported on the
NASDAQ Stock Market ("NASDAQ") reporting system for the ten (10) consecutive
trading days ending on and including the second trading day preceding the
Closing Date, rounded to the nearest one-hundredth (1/100) of a cent.

(b)

At the Effective Time, each share of Capital Common Stock, if any, held held by
AFC or any affiliate of AFC immediately prior thereto shall, by virtue of the
Merger and without any further action on the part of any party, be canceled,
retired and cease to exist, and no shares of AFC Common Stock or any other
consideration shall be delivered with respect thereto.

(c)

At the Effective Time, each share of Newco Common Stock issued and outstanding
immediately prior thereto shall, by virtue of the Merger and without any action
on the part of any party, be converted into and become ten (10) shares of
Capital Common Stock.

(d)

Following the Closing Date, each record holder of outstanding shares of Capital
Common Stock, other than Excluded Shares, immediately prior to the Effective
Time (each, a "Holder", collectively, the "Holders") shall, upon surrender to
AFC's exchange agent ("Exchange Agent") of the certificate or certificates
representing such Holder's shares of Capital Common Stock ("Capital Stock
Certificates"), receive in exchange therefore from the Exchange Agent a
certificate or certificates representing the shares of AFC Common Stock into
which such Holder's shares of Capital Common Stock were converted at the
Effective Time ("AFC Stock Certificates"), in accordance with Section 2.3(a)
above.  In lieu of the issuance to any Holder of fractional shares of AFC Common
Stock, such Holder shall receive from the Exchange Agent an amount of cash
(without interest) determined by multiplying the AFC Stock Value by the
fractional share interest to which such Holder would otherwise be entitled.  The
parties acknowledge that payment of cash consideration in lieu of issuing
fractional shares of AFC Common Stock was not separately bargained for
consideration, but merely represents a mechanical rounding off for purposes of
simplifying the corporate and accounting complexities that would otherwise be
caused by the issuance of fractional shares.  Holders of shares of Capital
Common Stock will have no dissenters' or appraisal rights in connection with the
Merger.

(e)

Following the Closing Date, there also shall be distributed to the Holder or
Holders who have surrendered their Capital Stock Certificates and received in
exchange therefor AFC Stock Certificates, pursuant to Section 2.3(d) above,
(each, an "Exchanging Shareholder") a proportionate share of the Adjustment
Amount payable to Exchanging Shareholders, based on the Closing Date, as defined
under Section 1.6(c) of the Acquisition Agreement, which distribution shall be
in the form of shares of AFC Common Stock, as provided in such Section 1.6(c).

(f)

In periods following the Closing Date, there also shall be distributed to each
Exchanging Shareholder, or his or her successors, if Capital delivers certain
financial targets in such periods, a proportionate share of distributions of
Post-Closing Consideration payable to Exchanging Shareholders and their
successors, as defined and provided for in a certain Post-Closing Payment
Agreement, dated the date of the Acquisition Agreement, by and among GFN, AFC,
Newco, Capital and Stockholder, which distributions shall be in the form of
shares of AFC Common Stock, as provided in such Post-Closing Payment Agreement.

ARTICLE 11

REPRESENTATIONS AND WARRANTIES; COVENANTS

Section 11.1.  Representations, Warranties and Covenants of the Parties.  The
representations, warranties and covenants of the parties hereto, including AFC,
given by any of them to any other of them in Sections 2, 3, or 4 of the
Acquisition Agreement are hereby given again by such party to each such other
party as a part of this Plan of Merger, as of the date hereof and/or as of such
other date or dates as such representations, warranties or covenants may be
given by such party to such other parties in the Acquisition Agreement, and each
such representation, warranty and covenant is incorporated by reference herein.

ARTICLE 12

CONDITIONS TO CLOSING

Section 12.1.  Conditions to Each Party's Obligation To Effect the Merger.  The
conditions to the respective obligations of the parties hereto, including AFC,
to effect the Merger shall be those conditions set forth in Sections 5.1, 5.2
and 5.3 of the Acquisition Agreement.

ARTICLE 13

GENERAL PROVISIONS

Section 13.1.  Definitions.  All capitalized terms used herein but not defined
herein shall have the meanings set forth in the Acquisition Agreement.

Section 13.2.  Survival of Representations, Warranties and Covenants.  The
representations, warranties and covenants in this Plan of Merger, whether set
forth herein or  incorporated herein by reference from the Acquisition
Agreement, shall survive the Closing Date as provided herein or in the
Acquisition Agreement, which survival terms contained in the Acquisition
Agreement are also incorporated herein by reference.

Section 13.3.  Counterparts.  This Plan of Merger may be adopted, certified and
executed in separate counterparts, which taken together shall be considered one
and the same agreement, and this Plan of Merger shall become effective when all
counterparts have been signed by each of the parties and delivered to the other
party, it being understood that all parties need not sign the same counterpart.

Section 13.4.  Governing Law.  This Plan of Merger shall be governed and
construed in accordance with the laws of the State of New York without regard to
any applicable conflicts of law.

Section 13.5.  Binding Agreement; Assignment.  This Plan of Merger shall be
binding upon and inure solely to the benefit of each party hereto and its
successors and permitted assigns, including permitted assigns under the
following sentence of this section.  Neither this Plan of Merger nor any of the
rights, interests or obligations hereunder may be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of each other party hereto, except as specifically provided in Section
8.2 of the Acquisition Agreement, which provision is incorporated herein by
reference.

IN WITNESS WHEREOF, the parties hereto, including AFC, have caused this Plan of
Merger to be signed by their duly authorized officers as of the day and year
first above written.




429 SARATOGA ROAD CORPORATION










By:_____________________________

Name:__________________________

Title:___________________________







CAPITAL FINANCIAL GROUP, INC.










By_____________________________

Name:__________________________

Title:___________________________







ARROW FINANCIAL CORPORATION










By_____________________________

Name:__________________________

Title:___________________________





















EXHIBIT A




Certificate of Incorporation of Capital Financial Group, Inc.,

as Amended at the Effective Time of the Merger




[No change]








8











EXHIBIT B

By-Laws of Capital, as Amended

at the Effective Time of the Merger







[No change]








9

















EXHIBIT C

Directors of Capital

at the Effective Time of the Merger




Name




John Weber




John J. Murphy




David S. DeMarco




Gerard R. Bilodeau




Terry R. Goodenote












EXHIBIT D

Officers of Capital

at the Effective Time of the Merger




Name

Position with Capital Post-Closing




John Weber

President and CEO




John J. Murphy

Vice President and Assistant Secretary




David S. DeMarco

Vice President




Gerard R. Bilodeau

Secretary




Terry R. Goodenote

Treasurer




Kristy A. Laney

Vice President














11











Exhibit B




CERTIFICATE OF MERGER




OF




______________________________________________________




AND




______________________________________________________




INTO




______________________________________________________




UNDER SECTION 904 OF THE BUSINESS CORPORATION LAW




1.

(a) The name of the merging corporation is







(b) The name of the surviving corporation is









and following the merger its name shall be










2.

As to each constituent corporation, the designation and number of outstanding
shares of each class and series and the voting rights thereof as follows:













Name of Corporation

Designation and number of shares

in each class or

series outstanding







Class or series of shares entitled to vote







Shares entitled to vote as a class or series

    




(If the number of shares is subject to change prior to the effective date, state
the manner in which such change may occur.)




3.

The date when the certificate of incorporation of each constituent corporation
was filed by the Department of State is as follows:




NAME OF CORPORATION

DATE OF INCORPORATION










4.

The merger  was adopted by each constituent corporation in the following manner:




(a)  As to ___________________________________________________,

(name of corporation)




by the written consent of the shareholders given in accordance with Section 615
of the Business Corporation Law, written notice having been duly given to
nonconsenting shareholders as and to the extent required by such Section.




and




(b)  As to ___________________________________________________,

(name of corporation)




by the affirmative vote of * the holders of a majority of all outstanding
shares* entitled to vote thereon.  




6.

The merger shall be effective on the __________ day of __________, ________.







[Repeat execution for each constituent corporation]







________________________________

(name of corporation)




________________________________

(signature)




________________________________

(type name and title of person signing)

















12











Exhibit C




Certificate of Incorporation of Capital

(as amended at the Merger Effective Time)










[No change]








13











Exhibit D




By-Laws of Capital

(as amended at the Merger Effective Time)







[No change]








14











Exhibit E




Directors of Capital

(at the Merger Effective Time)










Name




John Weber




John J. Murphy




David S. DeMarco




Gerard R. Bilodeau




Terry R. Goodenote





15














Exhibit F




Officers of Capital

(at the Merger Effective Time)







Name

Position with Capital Post-Closing




John Weber

President and CEO




John J. Murphy

Vice President and Assistant Secretary




David S. DeMarco

Vice President




Gerard R. Bilodeau

Secretary




Terry R. Goodenote

Treasurer




Kristy A. Laney

Vice President





16











Exhibit G




Calculation of Balance Sheet Value at Closing Date




1.

Calculation of Balance Sheet Value.  

The "Balance Sheet Value of Capital" as of the close of business on the Closing
Date, calculated pursuant to Section 1.2(f)(iii) of the Agreement , will consist
of the line items set forth below:

Current Assets

Cash and Equivalents

$

Accounts Receivable

   

Other Current Assets

   






    Total Current Assets

$




Current Liabilities

Premiums Payable

$

 

Other Current Liabilities






    Total Current Liabilities

$




Working Capital Requirement1

$









Non-Operating Assets

  

$






_____________________________

1 The working capital requirement will equal anticipated operation expenses for
one month, such being [the average monthly operating expense for Capital for the
12-month period preceding the Closing Date].




The Balance Sheet Value of Capital will equal Total Current Assets minus Total
Current Liabilities, minus Working Capital Requirement, plus Non-Operating
Assets.

The Target Balance Sheet Value of Capital on the Closing Date is $_____________.





























17











Exhibit H




Post Closing Payment Agreement













[Included with 10-K as a Separate Exhibit]








18











Exhibit I




Investment Letter

Investment Letter

November 29, 2004




Board of Directors

Arrow Financial Corporation

250 Glen Street

Glens Falls, NY  12801

Attn:Mr. Gerard Bilodeau




Board of Directors

Glens Falls National Bank and Trust Company

250 Glen Street

Glens Falls, NY  12801

Attn:Mr. Gerard Bilodeau







In connection with my receipt of __________ shares (the "Shares") of the common
stock, par value $1.00 per share, of Arrow Financial Corporation (the
"Company"), in exchange for my shares of the common stock, no par value of
Capital Financial Group, Inc. ("Capital"), upon consummation of the acquisition
of Capital by the Company's wholly owned subsidiary, Glens Falls National Bank
and Trust Company ("GFN"), on November 29, 2004 (the "Closing Date"), I
represent to you that I am acquiring such Shares for investment for my own
account and not with a view to distribute, resell or otherwise transfer such
Shares.  I understand the Shares have been issued to me by the Company without
registration under the Securities Act of 1933, as amended (the "1933 Act") in
reliance on the exemption from such registration set forth in Section 3(a)(11)
of the 1933 Act and Rule 147 promulgated by the Securities and Exchange
Commission thereunder (the "Exemption").




I represent to you that I am a bona fide resident of the State of New York.  I
also represent to you that if in the future I decide to sell or transfer any of
the Shares, I will not sell or transfer or agree to sell or transfer any such
Shares during the period extending from the Closing Date to the date nine (9)
months after the Closing Date (the "Restriction Period") to any other person or
entity, affiliated or unaffiliated with me ("Transferee"), unless (i) at the
time of any such sale or transfer of any Shares ("Transferred Shares"), such
Transferee, if an individual, is a bona fide resident of the State of New York,
or if an entity, is incorporated and doing business within the State of New York
within the meaning of the Exemption, (ii) such Transferee provides to the
Company evidence to the Company, satisfactory to the Company, to substantiate
such fact as well as a written affidavit certifying to such fact, and (iii) such
Transferee executes an agreement with the Company, in the form of a letter or
other agreement similar to this letter agreement, agreeing to restrictions on
the subsequent sale or transfer by Transferee of the Transferred Shares to any
subsequent transferee during the Restriction Period equivalent to the
restrictions or sale or transfer of the Shares contained herein (the
"Restrictions").




I agree that the Company may direct its stock transfer agent to enter on its
books and records a stop transfer restriction on the Shares for the duration of
the Restriction Period noting the Restrictions set forth herein, and that the
Company may place a legend on the certificate or certificates evidencing the
Shares stating that the Shares have not been registered under the 1933 Act in
reliance on the Exemption and setting forth the Restrictions.




I further agree that any dispute or controversy that arises out of this letter
agreement or any term, provision or condition hereto, shall comply with and be
governed in accordance with the laws of the State of New York applicable to
agreements made and performed entirely within the State of New York and shall be
settled by an action in a court located within Glens Falls, New York.




I understand and agree that the Company is issuing the Shares to me in reliance
on the representations by me contained in this letter.




_________________________

John Weber







Agreed and Accepted:




ARROW FINANCIAL CORPORATION










By:______________________

[print name]
















Agreed and Accepted:




GLENS FALLS NATIONAL BANK AND TRUST COMPANY










By:________________________

[print name]








19











Exhibit J




Terms of Lease for the Premises

Located at 429 Saratoga Road, South Glens Falls, New York







Lessor:

Stockholder or affiliate of Stockholder




Lessee:

AFC, GFN and Capital




Use:

Office of Capital or successors.




Rent:

$54,000 for first year post-closing.  Three percent (3%) increase annually for
each subsequent year of rental.




Term:

One year, option in the sole discretion of Lessee to renew for three (3)
additional one-year terms.





20











Exhibit K




Employment Agreement










[Included with 10-K as a Separate Exhibit]











21





